[EXECUTION COPY]

Exhibit 10.23

************************************************************

EMPIRE RESOURCES, INC.



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of June 13, 2006
(amending and restating the Credit Agreement, dated as of December 21, 2000),



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as Lead Arranger and Administrative Agent

************************************************************

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

SECTION 1. DEFINITIONS AND ACCOUNTING MATTERS

 

1

1.01

 

Certain Defined Terms

 

1

1.02

 

Accounting Terms and Determinations

 

16

1.03

 

Classes and Types of Loans

 

17

SECTION 2. COMMITMENTS, LOANS, NOTES AND PREPAYMENTS

 

17

2.01

 

Loans

 

17

2.02

 

Borrowings

 

20

2.03

 

Letters of Credit

 

20

2.04

 

Acceptances

 

23

2.05

 

Changes of the Commitment

 

26

2.06

 

Commitment Fee

 

27

2.07

 

Lending Offices

 

27

2.08

 

Several Obligations; Remedies Independent

 

27

2.09

 

Notes

 

27

2.10

 

Optional Prepayments and Conversions or Continuations of Loans

 

28

2.11

 

Mandatory Prepayments

 

28

SECTION 3. PAYMENTS OF PRINCIPAL AND INTEREST

 

29

3.01

 

Repayment of Loans

 

29

3.02

 

Interest

 

29

SECTION 4. PAYMENTS; COMPUTATIONS; ETC

 

30

4.01

 

Payments

 

30

4.02

 

Computations

 

31

4.03

 

Pro Rata Treatment

 

31

4.04

 

Minimum Amounts

 

31

4.05

 

Certain Notices

 

32

4.06

 

Non-Receipt of Funds by the Agent

 

32

4.07

 

Sharing of Payments, etc

 

33

SECTION 5. YIELD PROTECTION, ETC

 

34

5.01

 

Additional Costs

 

34

-i-

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

5.02

 

Limitation on Types of Loans

 

36

5.03

 

Illegality

 

37

5.04

 

Compensation

 

37

5.05

 

Additional Costs in Respect of Letters of Credit

 

38

SECTION 6. CONDITIONS PRECEDENT

 

38

6.01

 

Effectiveness of Agreement

 

38

6.02

 

Initial and Subsequent Extensions of Credit

 

39

SECTION 7. REPRESENTATIONS AND WARRANTIES

 

40

7.01

 

Corporate Existence

 

40

7.02

 

Financial Condition

 

40

7.03

 

Litigation

 

41

7.04

 

No Breach

 

41

7.05

 

Action

 

41

7.06

 

Approvals

 

41

7.07

 

Use of Credit

 

41

7.08

 

ERISA

 

41

7.09

 

Taxes

 

42

7.10

 

Indebtedness and Investments

 

42

7.11

 

True and Complete Disclosure

 

42

7.12

 

Subsidiaries

 

42

SECTION 8. COVENANTS OF THE COMPANY

 

43

8.01

 

Financial Statements Etc

 

43

8.02

 

Litigation

 

46

8.03

 

Existence, Etc

 

46

8.04

 

Insurance

 

47

8.05

 

Prohibition of Fundamental Changes

 

47

8.06

 

Limitation on Liens

 

47

8.07

 

Indebtedness

 

48

8.08

 

Investments

 

48

-ii-

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

8.09  

 

Leverage Ratio

 

49

8.10  

 

Tangible Net Worth

 

49

8.11  

 

No Net Loss

 

49

8.12  

 

Lines of Business

 

49

8.13  

 

Dividend Payments

 

49

8.14  

 

Use of Proceeds

 

49

8.15  

 

Subordinated Debt

 

49

8.16  

 

Dormant Subsidiaries

 

50

8.17  

 

Additional Guarantors

 

50

SECTION 9. EVENTS OF DEFAULT

 

50

SECTION 10. THE AGENT

 

53

10.01

 

Appointment, Powers and Immunities

 

53

10.02

 

Reliance by Agent

 

53

10.03

 

Defaults

 

54

10.04

 

Rights as a Bank

 

54

10.05

 

Indemnification

 

54

10.06

 

Non-Reliance on Agent and Other Banks

 

54

10.07

 

Failure to Act

 

55

10.08

 

Resignation or Removal of Agent

 

55

10.09

 

Agency Fee

 

55

10.10

 

Consents under Other Basic Documents

 

55

SECTION 11. MISCELLANEOUS

 

56

11.01

 

Waiver

 

56

11.02

 

Notices

 

56

11.03

 

Expenses, etc

 

56

11.04

 

Amendments, Etc

 

57

11.05

 

Successors and Assigns

 

57

11.06

 

Assignments and Participations

 

58

11.07

 

Survival

 

59

-iii-

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

11.08

 

Captions

 

59

11.09

 

Counterparts

 

59

11.10

 

Governing Law; Submission to Jurisdiction

 

59

11.11

 

Waiver of Jury Trial

 

60

11.12

 

Effect of Amendment and Restatement of the Existing Credit Agreement

 

60

-iv-

--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT

                    AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 13,
2006, among: EMPIRE RESOURCES, INC., a corporation duly organized and validly
existing under the laws of the State of Delaware (the “Company”); each of the
lenders that is a signatory hereto identified under the caption “Banks” on the
signature pages hereto or that, pursuant to Section 2.01(b) or 11.06(b) hereof
shall become a “Bank” hereunder (individually, a “Bank”, and collectively, the
“Banks”); and JPMORGAN CHASE BANK, N.A. (formerly known as The Chase Manhattan
Bank), as agent for the Banks (in such capacity, together with its successors in
such capacity, the “Agent”).

                    The Company, the Banks and the Agent have heretofore entered
into that certain Credit Agreement, dated as of December 21, 2000 (as amended
prior to the date hereof, the “Existing Credit Agreement”), and the Company, the
Banks and the Agent wish to increase the aggregate amount of the Commitments
under the Existing Credit Agreement from $90,000,000 to $150,000,000, and to
amend the Existing Credit Agreement in certain other respects. Accordingly, the
Company, the Banks and the Agent agree that the Existing Credit Agreement is
hereby amended and restated in its entirety to read as follows:

                    SECTION 1. Definitions and Accounting Matters.

                    1.01 Certain Defined Terms. As used herein, the following
terms shall have the following meanings (all terms defined in this Section 1.01
or in other provisions of this Agreement in the singular to have the same
meanings when used in the plural and vice versa):

                    “6900 Quad Avenue, LLC” shall mean 6900 Quad Avenue, LLC a
Delaware limited liability company.

                    “Acceptance” shall mean a draft drawn by the Company on the
Accepting Bank payable to the order of the Accepting Bank in Dollars, conforming
to the requirements of Section 2.04 hereof and accepted by the Accepting Bank in
accordance with Section 2.04(b) hereof.

                    “Acceptance Liability” shall mean, with respect to any
Acceptance, the obligation of the Company to pay to the Agent at the Principal
Office, for account of the Accepting Bank, the face amount thereof as required
by Section 2.04(d) hereof.

                    “Accepting Bank” shall mean JPMorgan, as the Bank that
creates and discounts Acceptances pursuant to Section 2.04 hereof together with
its successors and assigns in such capacity.

                    “Affiliate” shall mean any Person that directly or
indirectly controls, or is under common control with, or is controlled by, the
Company and, if such Person is an individual, any member of the immediate family
(including parents, spouse, children and siblings) of such individual and any
trust whose principal beneficiary is such individual or one or more members of
such immediate family and any Person who is controlled by any such member or
trust. As

--------------------------------------------------------------------------------



used in this definition, “control” (including, with its correlative meanings,
“controlled by” and “under common control with”) shall mean possession, directly
or indirectly, of power to direct or cause the direction of management or
policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise), provided that, in any event, any
Person that owns directly or indirectly securities having 5% or more of the
voting power for the election of directors or other governing body of a
corporation or 5% or more of the partnership or other ownership interests of any
other Person (other than as a limited partner of such other Person) will be
deemed to control such corporation or other Person. Notwithstanding the
foregoing, no individual shall be an Affiliate solely by reason of his or her
being a director, officer or employee of the Company.

                    “Agreement” shall mean this Credit Agreement, as amended and
restated on the Amendment Effective Date and as the same may be further amended,
supplemented, amended and restated or otherwise modified in accordance with
terms hereof and in effect from time to time.

                    “All-in Rate” shall mean, with respect to any Acceptance, a
rate per annum specified by JPMorgan to the Company at the time of the creation
of such Acceptance.

                    “Amendment Effective Date” means the date this Agreement
becomes effective pursuant to Section 6.01.

                    “Applicable Lending Office” shall mean, for each Bank and
for each Type of Loan, the “Lending Office” of such Bank (or of an affiliate of
such Bank) designated for such Type of Loan on the signature pages hereof or
such other office of such Bank (or of an affiliate of such Bank) as such Bank
may from time to time specify to the Agent and the Company as the office by
which its Loans of such Type are to be made and maintained.

                    “Applicable Margin” shall mean the applicable percentage per
annum set forth below:

 

 

 

 

 

 

 

 

Leverage Ratio

 

Applicable
Margin for Base
Rate Loans

 

Applicable
Margin For
Eurodollar Loans

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Greater than 5.00 to 1

 

0.50

%

 

1.55

%

 

Greater than or equal to 4.00 to 1 and less than or equal to 5.00 to 1

 

0.50

%

 

1.50

%

 

Less than 4.00 to 1

 

0.50

%

 

1.45

%

 

The Leverage Ratio used to compute the Applicable Margin shall be the Leverage
Ratio set forth in the Compliance Certificate most recently delivered by the
Company to each Bank pursuant to the last sentence of Section 8.01 hereof.
Changes in the Applicable Margin resulting from a

-2-

--------------------------------------------------------------------------------



change in the Leverage Ratio shall become effective on the second day following
delivery by the Company to the Banks of a new Compliance Certificate pursuant to
the last sentence of Section 8.01 hereof. If the Company shall fail to deliver a
Compliance Certificate within the time required pursuant to the last sentence of
Section 8.01 hereof (without giving effect to any grace period), the Applicable
Margin from and including the first day after the date on which such Compliance
Certificate was required to be delivered to the date the Company delivers to the
Banks the next Compliance Certificate shall conclusively equal the highest
Applicable Margin set forth above.

                    “Australia” shall mean the Commonwealth of Australia.

                    “Australian Effective Date” shall mean the date on which
each of the following conditions shall have been satisfied:

 

 

 

          (a) The Company shall have furnished to the Agent the following
documents (which shall be in form and substance satisfactory to the Agent):


 

 

 

          (i) A Floating Charge, duly executed and delivered by the Company and
the Agent;

 

 

 

          (ii) Evidence that the Floating Charge has been duly registered with
the Australian Securities Commission, and

 

 

 

          (iii) evidence that all stamp duties, all fees, costs and expenses
with respect to the filing of the Floating Charge have been paid in each of the
states in Australia in which any of the Australian Receivables are owing on the
date the charge is registered.


 

 

 

          (b) The Company shall be duly registered to do business in Australia,
and the Company shall have furnished to the Agent evidence to such effect.

 

 

 

          (c) Australian counsel acceptable to the Banks, shall have furnished
to the Banks its legal opinion with respect to the due creation, perfection and
priority of the Lien over the Australian Receivables intended to be created by
the Floating Charge.

                    “Australian Receivables” shall mean, as at any date, the
aggregate amount of all Receivables at such date payable to the Company that
would constitute Insured Eligible Receivables but for the fact that the
principal place of business of the relevant account debtor is in Australia
and/or such Receivables are payable in lawful money of Australia.

                    “Bankruptcy Code” shall mean the Federal Bankruptcy Code of
1978, as amended from time to time.

                    “Base Rate” shall mean, for any day, a rate per annum equal
to the higher of (a) the Federal Funds Rate for such day plus ½ of 1% and
(b) the Prime Rate for such day. Each change in any interest rate provided for
herein based upon the Base Rate resulting from a change in the Base Rate shall
take effect at the time of such change in the Base Rate.

-3-

--------------------------------------------------------------------------------



                    “Base Rate Loans” shall mean Loans that bear interest at
rates based upon the Base Rate.

                    “Basic Documents” shall mean, collectively, this Agreement,
the Notes, the Letter of Credit Documents and the Security Documents.

                    “Borrowing Base” shall mean, as at any date, the sum of the
following:

 

 

 

          (a) 90% of the aggregate amount of Insured Eligible Receivables at
said date, plus

 

 

 

          (b) 80% of the aggregate amount of Eligible Receivables (other than
(i) Australian Receivables, Eligible Long Receivables and Insured Eligible
Receivables and (ii) Uninsured Eligible Receivables from any one account debtor
in excess of $2,500,000) at said date, plus

 

 

 

          (c) the lesser of (i) $1,000,000 and (ii) 80% of the aggregate amount
of Eligible Long Receivables (other than Australian Receivables and Insured
Eligible Receivables), plus

 

 

 

          (d) 70% of the aggregate amount of Australian Receivables at said
date, provided that


 

 

 

          (i) Australian Receivables shall only be included in the Borrowing
Base on and after the Australian Effective Date, and

 

 

 

          (ii) in no event shall the portion of the Borrowing Base attributable
to Australian Receivables exceed 10% of the Borrowing Base, plus


 

 

 

          (e) 80% of the aggregate value of Eligible In-transit Inventory at
said date, plus

 

 

 

          (f) 80% of the aggregate value of Eligible Inventory Ordered Under L/C
at said date, plus

 

 

 

          (g) 75% of the aggregate value of Eligible Inventory at said date,
provided, that in no event shall the portion of the Borrowing Base attributable
to Eligible Inventory exceed 65% of the Borrowing Base, plus

 

 

 

          (h) without duplication of clauses (e) and (f) above, 60% of the
aggregate amount of unsold aluminum billet (which, but for clause (e)(i) of the
definition of “Eligible Inventory”, would constitute Eligible Inventory),
provided that in no event shall the aggregate amount of such unsold aluminum
billet exceed $2,000,000, plus

 

 

 

          (i) 80% of the aggregate amount of Pledged Securities, plus

 

 

 

          (j) 100% of the aggregate amount of Pledged Cash, less

-4-

--------------------------------------------------------------------------------



 

 

 

          (k) an amount equal to any borrowing base reserve established by the
Agent in its sole discretion.

The “value” of Eligible Inventory shall be determined at the lower of cost (as
determined using a specific identification method) or market in accordance with
GAAP.

                    “Borrowing Base Certificate” shall mean a certificate of the
chief financial officer of the Company, substantially in the form of Exhibit B
hereto and appropriately completed.

                    “Bridge Prom issory Note” shall mean the Third Amended and
Restated Grid Promissory Note, dated as of May 26, 2006, pursuant to which the
Company promises to pay to the order of Chase the aggregate principal amount of
$10,000,000, as amended, supplemented, amended and restated or otherwise
modified from time to time

                    “Business Day” shall mean (a) any day on which commercial
banks are not authorized or required to close in New York City and (b) if such
day relates to a borrowing of a payment or prepayment of principal of or
interest on a Conversion of or into, or an Interest Period for, a Eurodollar
Loan or a notice by the Company with respect to any such borrowing, payment,
prepayment, Conversion or Interest Period, any day on which dealings in Dollar
deposits are carried out in the London interbank market.

                    “Capital Lease Obligations” shall mean, for any Person, all
obligations of such Person to pay rent or other amounts under a lease of (or
other agreement conveying the right to use) Property to the extent such
obligations are required to be classified and accounted for as a capital lease
on a balance sheet of such Person under GAAP, and, for purposes of this
Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP.

                    “Closing Date” shall mean December 21, 2000.

                    “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time.

                    “Collateral Account” shall mean a segregated collateral
account maintained by the Agent on behalf of the Banks at JPMorgan, which shall
be under the sole dominion and control of the Agent.

                    “Commitment” shall mean, as the context may require, the
Revolving Loan Commitment or the Swing Line Commitment.

                    “Commitment Increase” shall have the meaning assigned to
such term in Section 2.01(b) hereof.

                    “Compliance Certificate” shall have the meaning assigned to
such term in the last sentence of Section 8.01 hereof.

-5-

--------------------------------------------------------------------------------



                    “Continue”, “Continuation” and “Continued” shall refer to
the continuation pursuant to Section 2.10 hereof of a Eurodollar Loan from one
Interest Period to the next Interest Period.

                    “Convert”, “Conversion” and “Converted” shall refer to a
conversion pursuant to Section 2.10 hereof of one Type of Loans into another
Type of Loans, which may be accompanied by the transfer by a Bank (at its sole
discretion) of a Loan from one Applicable Lending Office to another.

                    “Default” shall mean an Event of Default or an event that
with notice or lapse of time or both would become an Event of Default.

                    “Dividend Payment” shall mean dividends (in cash, Property
or obligations) on, or other payments or distributions on account of, or the
setting apart of money for a sinking or other analogous fund for, or the
purchase, redemption, retirement or other acquisition of, any shares of any
class of stock of the Company or of any warrants, options or other rights to
acquire the same, but excluding dividends payable solely in shares of common
stock of the Company.

                    “Dollars” and “$” shall mean lawful money of the United
States of America.

                    “Effective Date” shall have the meaning assigned to such
term in Section 2.01(b) hereof.

                    “Eligible In-transit Inventory” shall mean, as at any date,
all Inventory:

 

 

 

          (a) that is owned by the Company as at such date, free and clear of
all Liens, excepted for Liens permitted under clauses (a), (b) and (c) of
Section 8.06 hereof,

 

 

 

          (b) that is (i) on a vessel bound for the United States of America or
Canada, as evidenced by a bill of lading made out to the order of the Company
and (ii) not located in a warehouse or other storage facility,

 

 

 

          (c) as to which appropriate Uniform Commercial Code financing
statements have been filed naming the Company as “debtor” and the Agent as
“secured party” and as to which the Agent has a first priority, perfected Lien
thereon,

 

 

 

          (d) that meets all standards imposed by any governmental agency or
department or division thereof having regulatory authority over such Inventory,
its use or sale, and

 

 

 

          (e) that either (i) one or more customers of the Company has agreed to
purchase or (ii) is the subject of a hedge arrangement acceptable to the
Required Banks protecting the Company against fluctuations in the price of such
Inventory.

 

 

 

          “Eligible Inventory” shall mean, as at any date, all Inventory

 

 

 

          (a) that is owned by the Company as at such date, free and clear of
all Liens, excepted for Liens permitted under clauses (a), (b) and (c) of
Section 8.06 hereof,

-6-

--------------------------------------------------------------------------------




 

 

 

 

          (b) that is located in, or is in transit to or from, a warehouse or
other storage facility in the United States,

 

 

 

 

          (c) as to which appropriate Uniform Commercial Code financing
statements have been filed naming the Company as “debtor” and the Agent as
“secured party” and as to which the Agent has a first priority, perfected Lien
thereon,

 

 

 

 

          (d) that meets all standards imposed by any governmental agency or
department or division thereof having regulatory authority over such Inventory,
its use or sale, and

 

 

 

 

          (e) that either (i) one or more customers of the Company has agreed to
purchase or (ii) is the subject of a hedge arrangement acceptable to the
Required Banks protecting the Company against fluctuations in the price of such
Inventory.

                    “Eligible Inventory Ordered Under L/C” shall mean, as at any
date, the aggregate amount of Inventory (not otherwise included in the Borrowing
Base) that the Company has contracted to purchase under a commercial letter of
credit issued by one of the Banks, payable at sight, which Inventory is pending
delivery on any date prior to the Revolving Credit Commitment Termination Date,
so long as, upon receipt by the Borrower, such Inventory constitutes Eligible
Inventory and the rights of the Company under the contract for the purchase of
such Inventory are subject to a first priority perfected Lien of the Agent.

                    “Eligible Long Receivables” shall mean, as at any date, the
aggregate amount of all Receivables at such date, each of which would constitute
Eligible Receivables but for the fact that such Receivable is due and payable
more than 90 days from the original invoice date; provided, that (a) no such
Eligible Long Receivable shall be due and payable more than 180 days from the
original invoice date therefor, and (b) the face amount of any one Eligible Long
Receivable included in the Borrowing Base shall not exceed $1,000,000.

                    “Eligible Receivables” shall mean, as at any date, the
aggregate amount of all Receivables at such date payable to the Company other
than the following (determined without duplication):

 

 

 

          (a) any Receivable not payable in Dollars or in lawful money of
Canada,

 

 

 

          (b) any Receivable due from an account debtor whose principal place of
business is not located in the United States of America or Canada,

 

 

 

          (c) any Receivable owing from an Affiliate of the Company,

 

 

 

          (d) any Receivable owing from an account debtor that the Required
Banks (through the Agent) have notified the Company does not have a satisfactory
credit standing (as reasonably determined by the Required Banks),

 

 

 

          (e) any Receivable that remains unpaid for more than 60 days after the
original due date thereof,

-7-

--------------------------------------------------------------------------------



 

 

 

          (f) all Receivables of any account debtor if more than 50% of the
aggregate amount of the Receivables owing from such account debtor shall at the
time have remained unpaid for more than 60 days after the original due date
thereof,

 

 

 

          (g) any Receivable as to which there is any unresolved dispute with
the respective account debtor (but only to the extent of the amount thereof in
dispute),

 

 

 

          (h) any Receivable evidenced by an Instrument (as defined in the
Uniform Commercial Code as in effect in the State of New York) not in the
possession of the Agent,

 

 

 

          (i) any Receivable representing an obligation for goods sold on
consignment, approval or a sale-or-return basis or subject to any other
repurchase or return arrangement,

 

 

 

          (j) any Receivable that is payable more than 90 days after the date of
the original invoice therefor, and

 

 

 

          (k) any Receivable with respect to which the Agent does not have a
first priority, perfected Lien on behalf of the Banks.

                    “ERISA” shall mean the Employee Retirement Income Security
Act of 1974, as amended from time to time.

                    “ERISA Affiliate” shall mean any corporation or trade or
business that is a member of any group of organizations (i) described in
Section 414(b) or (c) of the Code of which the Company is a member and (ii)
solely for purposes of potential liability under Section 302(c)(11) of ERISA and
Section 412(c)(11) of the Code and the lien created under Section 302(f) of
ERISA and Section 412(n) of the Code, described in Section 414(m) or (o) of the
Code of which the Company is a member.

                    “Eurodollar Base Rate” shall mean, with respect to any
Eurodollar Loan for any Interest Period therefor, the rate per annum (rounded
upwards, if necessary, to the nearest 1/16 of 1%) quoted by the Agent at
approximately 11:00 a.m. London time (or as soon thereafter as practicable) on
the date three Business Days prior to the first day of such Interest Period for
the offering by the Agent to leading banks in the London interbank market of
Dollar deposits having a term comparable to such Interest Period and in an
amount comparable to the principal amount of the Eurodollar Loan to be made by
the Agent for such Interest Period.

                    “Eurodollar Loans” shall mean Loans that bear interest at
rates based on rates referred to in the definition of “Eurodollar Base Rate” in
this Section 1.01.

                    “Eurodollar Rate” shall mean, for any Eurodollar Loan for
any Interest Period therefor, a rate per annum (rounded upwards, if necessary,
to the nearest 1/100 of 1%) determined by the Agent to be equal to the
Eurodollar Base Rate for such Loan for such Interest Period divided by 1 minus
the Reserve Requirement (if any) for such Loan for such Interest Period.

-8-

--------------------------------------------------------------------------------



                    “Event of Default” shall have the meaning assigned to such
term in Section 9 hereof.

                    “Existing Credit Agreement” shall have the meaning assigned
to such term in the second recital hereto.

                    “Federal Funds Rate” shall mean, for any day, the rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that (a) if the day for which such rate is to
be determined is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day and (b) if such rate is not so
published for any Business Day, the Federal Funds Rate for such Business Day
shall be the average rate charged to JPMorgan on such Business Day on such
transactions as determined by the Agent.

                    “Floating Charge” shall mean a Floating Charge Agreement, in
form and substance satisfactory to the Banks, that creates a charge under
Australian law with respect to all Receivables.

                    “GAAP” shall mean generally accepted accounting principles
applied on a basis consistent with those that, in accordance with the last
sentence of Section 1.02(a) hereof, are to be used in making the calculations
for purposes of determining compliance with this Agreement.

                    “Guarantee” shall mean a guarantee, an endorsement, a
contingent agreement to purchase or to furnish funds for the payment or
maintenance of, or otherwise to be or become contingently liable under or with
respect to, the Indebtedness, other obligations, net worth, working capital or
earnings of any Person, or a guarantee of the payment of dividends or other
distributions upon the stock or equity interests of any Person, or an agreement
to purchase, sell or lease (as lessee or lessor) Property, products, materials,
supplies or services primarily for the purpose of enabling a debtor to make
payment of such debtor’s obligations or an agreement to assure a creditor
against loss, and including, without limitation, causing a bank or other
financial institution to issue a letter of credit or other similar instrument
for the benefit of another Person, but excluding endorsements for collection or
deposit in the ordinary course of business. The terms “Guarantee” and
“Guaranteed” used as a verb shall have a correlative meaning.

                    “Guarantors” shall mean each Subsidiary of the Company that
executes and delivers a Subsidiary Guarantee.

                    “Indebtedness” shall mean, for any Person: (a) obligations
created, issued or incurred by such Person for borrowed money (whether by loan,
the issuance and sale of debt securities or the sale of Property to another
Person subject to an understanding or agreement, contingent or otherwise, to
repurchase such Property from such Person); (b) obligations of such Person to
pay the deferred purchase or acquisition price of Property or services, other
than trade accounts payable (other than for borrowed money) arising, and accrued
expenses incurred, in the ordinary course of business so long as such trade
accounts payable are payable within 90 days of

-9-

--------------------------------------------------------------------------------



the date the respective goods are delivered or the respective services are
rendered; (c) Indebtedness of others secured by a Lien on the Property of such
Person, whether or not the respective indebtedness so secured has been assumed
by such Person; (d) obligations of such Person in respect of letters of credit
or similar instruments issued or accepted by banks and other financial
institutions for account of such Person; (e) Capital Lease Obligations of such
Person; and (f) Indebtedness of others Guaranteed by such Person.

                    “Insured Eligible Receivables” shall mean, on any date, all
Eligible Receivables that are the subject of credit insurance that (w) is
provided by insurers reasonably acceptable to the Required Banks, (x) is duly
documented by one or more written policies, (y) is effective in accordance with
the policy or policies evidencing the same, and (z) provides that the Agent is
named as an additional insured.

                    “Interest Period” shall mean,

 

 

 

          (a) with respect to any Eurodollar Loan, each period commencing on the
date such Eurodollar Loan is made or Converted from a Base Rate Loan or the last
day of the next preceding Interest Period for such Loan and ending on the
numerically corresponding day in the first, second or third calendar month
thereafter, as the Company may select as provided in Section 4.05 hereof, except
that each Interest Period that commences on the last Business Day of a calendar
month (or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month; and

 

 

 

          (b) with respect to any Money Market Loan, each period of seven, 30,
60 or 90 days as the Company may select as provided in Section 4.05 hereof;
provided that, in the case of Swing Line Loans that are Money Market Loans,
“Interest Period” with respect to such Swing Line Loans may include periods of
overnight to seven days.

Notwithstanding the foregoing, each Interest Period that would otherwise end on
a day that is not a Business Day shall end on the next succeeding Business Day
(or, if such next succeeding Business Day falls in the next succeeding calendar
month, on the next preceding Business Day).

                    “Interest Rate Protection Agreement” shall mean, for any
Person, an interest rate swap, cap or collar agreement or similar arrangement
between such Person and one or more financial institutions providing for the
transfer or mitigation of interest risks either generally or under specific
contingencies.

                    “Inventory” shall mean aluminum, steel semi-fabricated
products and aluminum billets.

                    “Investment” shall mean, for any Person: (a) the acquisition
(whether for cash, Property, services or securities or otherwise) of capital
stock, bonds, notes, debentures, partnership or other ownership interests or
other securities of any other Person or any agreement to make any such
acquisition (including, without limitation, any “short sale” or any sale of any
securities at a time when such securities are not owned by the Person entering
into such sale); (b) the making of any deposit with, or advance, loan or other
extension of credit to, any other

-10-

--------------------------------------------------------------------------------



Person (including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person), but excluding any such advance, loan or extension of credit having
a term not exceeding 90 days representing the purchase price of inventory or
supplies sold by such Person in the ordinary course of business); (c) the
entering into of any Guarantee of, or other contingent obligation with respect
to, Indebtedness or other liability of any other Person and (without
duplication) any amount committed to be advanced, lent or extended to such
Person; or (d) the entering into of any Interest Rate Protection Agreement.

                    “Issuing Bank” shall mean one or more of the Banks (as
selected by the Company), as the issuer of Letters of Credit under Section 2.03
hereof, together with its successors and assigns in such capacity.

                    “JPMorgan” shall mean JPMorgan Chase Bank, N.A.

                    “Letter of Credit” shall have the meaning assigned to such
term in Section 2.03 hereof.

                    “Letter of Credit Documents” shall mean, with respect to any
Letter of Credit, collectively, any application therefor and any other
agreements, instruments, guarantees or other documents (whether general in
application or applicable only to such Letter of Credit) governing or providing
for (a) the rights and obligations of the parties concerned or at risk with
respect to such Letter of Credit or (b) any collateral security for any of such
obligations, each as the same may be modified and supplemented and in effect
from time to time.

                    “Letter of Credit Interest” shall mean for each Bank, such
Bank’s participation interest (or, in the case of the Issuing Bank, the Issuing
Bank’s retained interest) in the Issuing Bank’s liability under Letters of
Credit and such Bank’s rights and interests in Reimbursement Obligations and
fees, interest and other amounts payable in connection with Letters of Credit
and Reimbursement Obligations.

                    “Letter of Credit Liability” shall mean, without
duplication, at any time and in respect of any Letter of Credit, the sum of
(a) the undrawn face amount of such Letter of Credit plus (b) the aggregate
unpaid principal amount of all Reimbursement Obligations of the Company at such
time due and payable in respect of all drawings made under such Letter of
Credit.

                    “Leverage Ratio” shall mean, at any time, the ratio of (a)
Total Liabilities at such time minus the amount of Subordinated Debt at such
time to (b) Tangible Net Worth of the Company at such time.

                    “Lien” shall mean, with respect to any Property, any
mortgage, lien, pledge, charge, security interest or encumbrance of any kind in
respect of such Property. For purposes of this Agreement and the other Basic
Documents, a Person shall be deemed to own subject to a Lien any Property that
it has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
(other than an operating lease) relating to such Property.

-11-

--------------------------------------------------------------------------------



                    “Loans” shall mean, as the context may require, a Revolving
Loan or a Swing Line Loan of any Type.

                    “Margin Stock” shall mean “margin stock” within the meaning
of Regulations T, U and X.

                    “Material Adverse Effect” shall mean a material adverse
effect on (a) the Property, business, operations, financial condition,
prospects, liabilities or capitalization of the Company and its Non-Dormant
Subsidiaries (on a consolidated basis), (b) the ability of the Company or any of
its Non-Dormant Subsidiaries to perform its obligations under any of the Basic
Documents to which it is a party, (c) the validity or enforceability of any of
the Basic Documents, (d) the rights and remedies of the Banks and the Agent
under any of the Basic Documents or (e) the timely payment of the principal of
or interest on the Loans or the Reimbursement Obligations or other amounts
payable in connection therewith.

                    “Maturity Date” shall mean, with respect to any Acceptance,
the maturity date of the draft whose acceptance hereunder by the Accepting Bank
created such Acceptance.

                    “Money Market Loans” shall mean loans that bear interest at
a rate based on the Money Market Rate.

                    “Money Market Rate” shall mean, with respect to any Money
Market Loan for any Interest Period therefor, the highest interest rate per
annum quoted by any Bank to the Agent for such Loan for such Interest Period as
the applicable rate therefor.

                    “New Bank” shall have the meaning assigned to such term in
Section 2.01(b) hereof.

                    “Non-Dormant Subsidiary” shall mean any Subsidiary of the
Company that is not listed on Schedule III hereto.

                    “Notes” shall mean the promissory notes provided for by
Section 2.09 hereof and all promissory notes delivered in substitution or
exchange therefor, in each case as the same shall be modified and supplemented
and in effect from time to time.

                    “Obligors” shall mean, collectively, the Company and the
Guarantors.

                    “PBGC” shall mean the Pension Benefit Guaranty Corporation
or any entity succeeding to any or all of its functions under ERISA.

                    “Permitted Investments” shall mean: (a) direct obligations
of the United States of America, or of any agency thereof, or obligations
guaranteed as to principal and interest by the United States of America, or of
any agency thereof, in either case maturing not more than 90 days from the date
of acquisition thereof; (b) certificates of deposit issued by any bank or trust
company organized under the laws of the United States of America or any state
thereof and having capital, surplus and undivided profits of at least
$500,000,000, maturing not more than 90 days from the date of acquisition
thereof; (c) commercial paper rated A-1 or better or P-1 by

-12-

--------------------------------------------------------------------------------



Standard & Poor’s Corporation or Moody’s Investors Services, Inc., respectively,
maturing not more than 90 days from the date of acquisition thereof; and (d)
municipal bonds with a credit rating acceptable to the Required Banks.

                    “Person” shall mean any individual, corporation, company,
voluntary association, partnership, joint venture, trust, unincorporated
organization or government (or any agency, instrumentality or political
subdivision thereof).

                    “Plan” shall mean an employee benefit or other plan
established or maintained by the Company or any ERISA Affiliate and that is
covered by Title IV of ERISA, other than a Multiemployer Plan.

                    “Pledged Cash” shall mean time and deposit accounts
maintained at JPMorgan that are the subject of a perfected security interest in
favor of the Agent, securing the obligations of the Company hereunder and under
the Notes.

                    “Pledged Securities” shall mean Permitted Investments that
are pledged to, and under the dominion and control of, the Agent pursuant to
documents satisfactory to the Required Banks creating a perfected security
interest in favor of the Agent, securing the obligations of the Company
hereunder and under the Notes.

                    “Post-Default Rate” shall mean a rate per annum equal to 2%
plus the Base Rate as in effect from time to time plus the Applicable Margin for
Base Rate Loans (provided that, (x) if the amount with respect to which interest
at the Post-Default Rate is payable is principal of a Eurodollar Loan and the
due date thereof is a day other than the last day of the Interest Period
therefor, the “Post-Default Rate” for such principal shall be, for the period
from and including such due date to but excluding the last day of such Interest
Period, 2% plus the interest rate for such Loan as provided in
Section 3.02(a)(ii) hereof and, thereafter, the rate provided for above in this
definition, (y) if the amount so in default is the face amount of any
Acceptance, 2% plus the All-in Rate for such Acceptance, and (z) if the amount
with respect to which interest at the Post-Default Rate is payable is principal
of a Money Market Loan and the due date thereof is a day other than the last day
of the Interest Period therefor, the “Post-Default Rate” for such principal
shall be, for the period from and including such due date to but excluding the
last day of such Interest Period, 2% plus the interest rate for such Loan as
provided in Section 3.02(a)(iii) or Section 3.02(b)(ii) hereof, as applicable,
and, thereafter, the rate provided for above in this definition).

                    “Prime Rate” shall mean the rate of interest from time to
time announced by JPMorgan at the Principal Office as its prime commercial
lending rate.

                    “Principal Office” shall mean the principal office of
JPMorgan, located on the date hereof at 270 Park Avenue, New York, New York
10017.

                    “Principal Shareholders” shall mean Nathan S. Kahn and
Sandra R. Kahn.

                    “Property” shall mean any right or interest in or to
property of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible.

-13-

--------------------------------------------------------------------------------



                    “Quad Avenue Loan Agreement” shall mean the Loan Agreement
dated as of December 27, 2004 between 6900 Quad Avenue, LLC and JPMorgan Chase
Bank, N.A., as the same shall be modified and supplemented and in effect from
time to time.

                    “Quad Avenue Subsidiary” shall mean 6900 Quad Avenue, LLC,
unless such Person owns any property (real or otherwise) other than the
approximately 122,000 square foot warehouse located at 6900 Quad Avenue,
Baltimore, Maryland.

                    “Quarterly Dates” shall mean the last Business Day of each
March, June, September and December, the first of which shall be the first such
day after the date of this Agreement.

                    “Receivables” shall mean, as at any date, the unpaid portion
of the obligation, as stated on the respective invoice, of a customer of the
Company in respect of Inventory sold and shipped to such customer, net of any
credits, rebates or offsets owed to such customer and also net of any
commissions payable to third parties (and for purposes hereof, a credit or
rebate paid by check or draft of the Company shall be deemed to be outstanding
until such check or draft shall have been debited to the account of the Company)
and net of any applicable taxes.

                    “Regulations A, D, T, U and X” shall mean, respectively,
Regulations A, D, T, U and X of the Board of Governors of the Federal Reserve
System (or any successor), as the same may be modified and supplemented and in
effect from time to time.

                    “Regulatory Change” shall mean, with respect to any Bank,
any change after the date of this Agreement in Federal, state or foreign law or
regulations (including, without limitation, Regulation D) or the adoption or
making after such date of any interpretation, directive or request applying to a
class of banks including such Bank of or under any Federal, state or foreign law
or regulations (whether or not having the force of law and whether or not
failure to comply therewith would be unlawful) by any court or governmental or
monetary authority charged with the interpretation or administration thereof.

                    “Reimbursement Obligations” shall mean, at any time, the
obligations of the Company then outstanding, or that may thereafter arise in
respect of all Letters of Credit then outstanding, to reimburse amounts paid by
the Issuing Bank in respect of any drawings under a Letter of Credit.

                    “Required Banks” shall mean Banks having 51% of the
aggregate amount of the Revolving Loan Commitments or, if the Revolving Loan
Commitments shall have terminated, Banks holding at least 51% of the aggregate
principal amount of the sum of outstanding Loans, Letter of Credit Liabilities
and Acceptance Liabilities.

                    “Reserve Requirement” shall mean, for any Interest Period
for any Eurodollar Loan, the average maximum rate at which reserves (including,
without limitation, any marginal, supplemental or emergency reserves) are
required to be maintained during such Interest Period under Regulation D by
member banks of the Federal Reserve System in New York City with deposits
exceeding one billion Dollars against “Eurocurrency liabilities” (as such term
is used in Regulation D). Without limiting the effect of the foregoing, the
Reserve Requirement shall

-14-

--------------------------------------------------------------------------------



include any other reserves required to be maintained by such member banks by
reason of any Regulatory Change with respect to (i) any category of liabilities
that includes deposits by reference to which the Eurodollar Base Rate is to be
determined as provided in the definition of “Eurodollar Base Rate” in this
Section 1.01 or (ii) any category of extensions of credit or other assets that
includes Eurodollar Loans.

                    “Revolving Credit Commitment Termination Date” shall mean
June 30, 2011.

                    “Revolving Loan Commitment” shall mean, as to each Bank, the
obligation of such Bank to make Loans and to acquire a participation in Letters
of Credit and Acceptances in an aggregate principal or face amount at any one
time outstanding up to but not exceeding the amount set opposite such Bank’s
name under the caption “Commitment” on the signature page for such Bank attached
hereto (as the same may be reduced from time to time pursuant to Section 2.05
hereof and increased pursuant to Section 2.01(b) hereof). The aggregate amount
of the Revolving Loan Commitments on the date hereof is $150,000,000.

                    “Revolving Loan Commitment Percentage” shall mean, with
respect to any Bank, the ratio of (a) the amount of the Revolving Loan
Commitment of such Bank to (b) the aggregate amount of the Revolving Loan
Commitments of all of the Banks.

                    “Revolving Loans” shall mean the loans provided for in
Section 2.01 hereof, which may be Base Rate Loans and/or Eurodollar Loans and/or
Money Market Loans.

                    “Security Agreement” shall mean the Amended and Restated
Security Agreement among the Company, the Guarantors and the Agent,
substantially in the form of Exhibit C hereto, as the same shall be modified and
supplemented and in effect from time to time.

                    “Security Documents” shall mean, collectively, the Security
Agreement, the Subsidiary Guarantees, the Floating Charge (but only after the
Australian Effective Date), the Patent Security Agreement and all Uniform
Commercial Code financing statements required by this Agreement and the Security
Agreement to be filed with respect to the security interests in personal
Property and fixtures created pursuant to the Security Agreement.

                    “Subordinated Debt” shall mean unsecured and unguaranteed
Indebtedness of the Company held by the Principal Shareholders, that is
subordinated to the Indebtedness of the Company to the Banks on terms, and with
such other terms, as shall be acceptable to the Required Banks in their sole
discretion.

                    “Subsidiary” shall mean, with respect to any Person, any
corporation, partnership or other entity of which at least a majority of the
securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions of such corporation, partnership or other entity
(irrespective of whether or not at the time securities or other ownership
interests of any other class or classes of such corporation, partnership or
other entity shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person.

-15-

--------------------------------------------------------------------------------



                    “Subsidiary Guarantee” shall have the meaning assigned to
such term in Section 8.17 hereof.

                    “Swing Line Bank” shall mean, subject to the terms of this
Agreement, JPMorgan.

                    “Swing Line Commitment” shall have the meaning assigned to
such term in Section 2.01(c) hereof.

                    “Swing Line Loan” shall have the meaning assigned to such
term in Section 2.01(c) hereof.

                    “Tangible Net Worth” shall mean, as at any date for any
Person, the sum for such Person (determined without duplication in accordance
with GAAP), of the following:

 

 

 

          (a) the amount of common stock; plus

 

 

 

          (b) the amount of surplus and retained earnings (or, in the case of a
surplus or retained earnings deficit, minus the amount of such deficit); plus

 

 

 

          (c) the amount of any Subordinated Debt; minus

 

 

 

          (d) the sum of the following: (i) the aggregate amount of Investments
other than Permitted Investments plus (ii) the cost of treasury shares and the
book value of all assets that should be classified as intangibles (without
duplication of deductions in respect of items already deducted in arriving at
surplus and retained earnings) but in any event including goodwill, minority
interests, research and development costs, trademarks, trade names, copyrights,
patents and franchises, unamortized debt discount and expense, all reserves and
any write-up in the book value of assets resulting from a revaluation thereof
subsequent to December 31, 2005.

                    “Total Liabilities” shall mean, as at any date, the sum, for
the Company (determined without duplication in accordance with GAAP), of the
following: (a) all Indebtedness and (b) all other liabilities that should be
classified as liabilities on a balance sheet, including, without limitation, all
reserves (other than general contingency reserves), but excluding all deferred
taxes and other deferred items.

                    “Type” shall have the meaning assigned to such term in
Section 1.03 hereof.

                    “Uninsured Eligible Receivables” shall mean, on any date,
all Eligible Receivables that are either not covered by, or in excess of the
insured limits set by, receivables or credit insurance.

                    1.02 Accounting Terms and Determinations.

                    (a) Except as otherwise expressly provided herein, all
accounting terms used herein shall be interpreted, and all financial statements
and certificates and reports as to financial

-16-

--------------------------------------------------------------------------------



matters required to be delivered to the Banks hereunder shall (unless otherwise
disclosed to the Banks in writing at the time of delivery thereof in the manner
described in subsection (b) below) be prepared, in accordance with generally
accepted accounting principles applied on a basis consistent with those used in
the preparation of the latest financial statements furnished to the Banks
hereunder. All calculations made for the purposes of determining compliance with
this Agreement shall (except as otherwise expressly provided herein) be made by
application of generally accepted accounting principles applied on a basis
consistent with those used in the preparation of the latest annual or quarterly
financial statements furnished to the Banks pursuant to Section 8.01 hereof.

                    (b) To enable the ready and consistent determination of
compliance with the covenants set forth in Section 8 hereof, the Company will
not change the last day of its fiscal year from December 31 of each year, or the
last days of the first three fiscal quarters in each of its fiscal years from
March 31, June 30 and September 30 of each year, respectively.

                    (c) Any and all financial information delivered pursuant to
Section 8.01(a) and (b) shall be prepared on a consolidated basis for the
Company and its Subsidiaries. Any and all calculations made hereunder for
purposes of determining compliance with the financial covenants set forth in
Sections 8.09 through 8.11 shall be on a consolidated basis for the Company and
its Subsidiaries.

                    1.03 Types of Loans. Loans hereunder are distinguished by
“Type”. The “Type” of a Loan refers to whether such Loan is a Base Rate Loan or
a Eurodollar Loan or a Money Market Loan, each of which constitutes a Type.

                    SECTION 2. Commitments, Loans, Notes and Prepayments.

                    2.01 Loans.

                    (a) Each Bank severally agrees, on the terms and conditions
of this Agreement, to make loans to the Company in Dollars during the period
from and including the Amendment Effective Date to but not including the
Revolving Credit Commitment Termination Date in an aggregate principal amount at
any one time outstanding up to but not exceeding the amount of such Bank’s
Revolving Loan Commitment Percentage as in effect from time to time of the
aggregate amount of the Revolving Loan Commitments as in effect from time to
time; provided that the aggregate amount of all Revolving Loans, Swing Line
Loans, Acceptance Liabilities and Letter of Credit Liabilities at any one time
outstanding shall not exceed the lesser of (x) the Revolving Loan Commitments as
in effect from time to time and (y) the Borrowing Base. Subject to the terms and
conditions of this Agreement, during such period the Company may borrow, repay
and reborrow the amount of the Revolving Loan Commitments by means of Base Rate
Loans, Eurodollar Loans and Money Market Loans and may Convert one Type into
Loans of another Type (as provided in Section 2.10 hereof) or Continue Loans of
one Type as Loans of the same Type (as provided in Section 2.10 hereof),
provided that (a) no more than ten separate Interest Periods in respect of
Eurodollar Loans from each Bank may be outstanding at

-17-

--------------------------------------------------------------------------------



any one time and (b) no more than ten separate Interest Periods in respect of
Money Market Loans from each Bank may be outstanding at any one time.

                    (b) On a single occasion after the date hereof, the Company
may, by written notice to the Agent (but without the consent of the Agent) and
with the consent of the Issuing Bank (such consent not to be unreasonably
withheld), request that a Bank and/or a financial institution not already a Bank
hereunder and acceptable to the Agent (each a “New Bank”) increase the amount of
the Revolving Loan Commitments in an aggregate amount not to exceed $25,000,000
(the “Commitment Increase”) in one or more increments of at least $10,000,000 on
the date specified in such notice (the “Effective Date”); provided that each
Bank shall have the right of first refusal with respect to any such Commitment
Increase and no Bank shall be required to participate in such Commitment
Increase. Each New Bank (if any) shall become a Bank hereunder for all purposes
of this Agreement and the other Basic Documents on the Effective Date. The
Commitment Increase shall be subject to the satisfaction of the following
conditions on or prior to the Effective Date:

 

 

 

          (i) each New Bank shall have executed and delivered to the Agent and
to the Company a joinder agreement, in form and substance satisfactory to the
Agent, pursuant to which the New Bank shall agree to be a Lender hereunder with
a Revolving Loan Commitment equal to at least $10,000,000;

 

 

 

          (ii) the New Bank shall have purchased from each other Bank, effective
as of the Effective Date, an assignment of such other Bank’s outstanding Loans
on the Effective Date (for a purchase price equal to the principal amount
thereof) in the respective amounts such that, after giving effect thereto, the
outstanding Loans and unused Commitments shall be held ratably among the Banks;

 

 

 

          (iii) the Company shall have paid any amounts payable under Section
5.04 hereof as if the Loans being assigned pursuant to the foregoing clause (ii)
were being prepaid; and

 

 

 

          (iv) no Default shall be continuing on the Effective Date.

                    (c) Subject to the terms and conditions of this Agreement,
the Revolving Loan Commitments may be utilized, upon the request of the Company
to the Swing Line Bank, in addition to the Revolving Loans provided for by
clause (a) hereof, to make swing line loans (the “Swing Line Loans”) to the
Company in Dollars during the period from and including the Amendment Effective
Date to but not including the Revolving Credit Commitment Termination Date in an
aggregate principal amount at any one time outstanding up to but not exceeding
$10,000,000 (the “Swing Line Commitment”). Subject to the terms and conditions
of this Agreement, during such period the Company may borrow, repay and reborrow
Swing Line Loans. At the option of the Borrower, Swing Line Loans may be Base
Rate Loans or Money Market Loans. On the date a Swing Line Loan is made by the
Swing Line Bank, the Swing Line Bank shall be deemed to have sold and
transferred to each other Bank and each such other Bank shall be deemed
irrevocably and unconditionally to have purchased and received from the Swing
Line Bank, without recourse or warranty, an undivided interest and
participation, to the extent of

-18-

--------------------------------------------------------------------------------



such other Bank’s Revolving Loan Commitment Percentage of the Swing Line Loan so
made. The Swing Line Bank shall not be permitted or required to make Swing Line
Loans if, after giving effect thereto, (i) the aggregate outstanding principal
amount of all Swing Line Loans would exceed the then existing Swing Line
Commitment or (ii) unless otherwise agreed to by the Swing Line Bank, in its
sole discretion, the sum of all Revolving Loans made by the Swing Line Bank plus
the Swing Line Bank’s Revolving Loan Commitment Percentage of the aggregate
amount of all Swing Line Loans and Letter of Credit Liabilities would exceed the
Swing Line Bank’s Revolving Loan Commitment Percentage of the then existing
Revolving Loan Commitment; provided that the aggregate amount of all Revolving
Loans, Swing Line Loans, Acceptance Liabilities and Letter of Credit Liabilities
at any one time outstanding shall not exceed the lesser of (x) the Revolving
Loan Commitments as in effect from time to time and (y) the Borrowing Base.

          If (i) any Swing Line Loan shall be outstanding for more than five
consecutive Business Days, (ii) any Swing Line Loan is or will be outstanding on
a date when the Company requests that a Revolving Loan be made, or (iii) any
Default shall occur and be continuing, then each Bank (other than the Swing Line
Bank) irrevocably agrees that it will, at the request of the Swing Line Bank in
its sole and absolute discretion, make a Revolving Loan (which shall initially
be funded as a Base Rate Loan) in an amount equal to such Bank’s Revolving Loan
Commitment Percentage of the aggregate principal amount of all such Swing Line
Loans then outstanding (such outstanding Swing Line Loans hereinafter referred
to as the “Refunded Swing Line Loans”). On or before 2:00 p.m. New York time on
the first Business Day following receipt by each Bank (other than the Swing Line
Bank) of a request to make Revolving Loans as provided in the preceding
sentence, each Bank (other than the Swing Line Bank) shall deposit in an account
specified by the Swing Line Bank the amount so requested in same day funds and
such funds shall be applied by the Swing Line Bank to repay the Refunded Swing
Line Loans. In connection with the Refunded Swing Line Loans, the Swing Line
Bank shall be deemed to have made Revolving Loans in an amount equal to the
Swing Line Bank’s Revolving Loan Commitment Percentage of the aggregate
principal amount of the Refunded Swing Line Loans. Upon the making (or deemed
making, in the case of the Swing Line Bank) of any Revolving Loans pursuant to
this paragraph, the amount so funded shall become an outstanding Revolving Loan
and shall no longer be owed as a Swing Line Loan. All interest payable with
respect to any Revolving Loans made (or deemed made, in the case of the Swing
Line Bank) pursuant to this paragraph shall be appropriately adjusted to reflect
the period of time during which the Swing Line Bank had outstanding Swing Line
Loans in respect of which such Revolving Loans were made. Each Bank’s (other
than the Swing Line Bank’s) obligation to make the Revolving Loans referred to
in this paragraph shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any set-off, counterclaim, recoupment,
defense or other right which such Bank may have against the Swing Line Bank, any
Obligor or any Person for any reason whatsoever; (ii) the occurrence or
continuation of any Default; (iii) any adverse change in the condition
(financial or otherwise) of any Obligor; (iv) the acceleration or maturity of
the Loans or the termination of any Commitment after the making of any Swing
Line Loan; (v) any breach of any Basic Document by any Person; or (vi) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing (and if, as a result of the occurrence of any Event of Default
described in clauses (f) or (g) of Section 9 with respect to the Company, any
Bank shall be prohibited or stayed from making any such Revolving Loan referred
to in this

-19-

--------------------------------------------------------------------------------



paragraph, each such Bank shall pay to the Swing Line Bank an amount equal to
each Revolving Loan otherwise required to be made by it pursuant to this Section
in payment for the participation in the related Swing Line Loan purchased by
such Bank pursuant to the foregoing clause (c)).

                    2.02 Borrowings. The Company shall give the Agent notice of
each borrowing hereunder as provided in Section 4.05 hereof. On the date
specified for each borrowing hereunder, each Bank shall, subject to the terms
and conditions of this Agreement, make available the amount of such borrowing to
the Agent by depositing the same, in immediately available funds, at an account
maintained by the Agent with JPMorgan at the Principal Office. The amount so
received by the Agent shall, subject to the terms and conditions of this
Agreement, be made available to the Company, by depositing the same, in
immediately available funds, in an account of the Company maintained with
JPMorgan at the Principal Office designated by the Company.

                    2.03 Letters of Credit. Subject to the terms and conditions
of this Agreement, the Revolving Loan Commitments may be utilized, upon the
request of the Company, in addition to the Revolving Loans provided for by
Section 2.01 hereof, by the issuance by the Issuing Bank of letters of credit
and letters of indemnity (collectively, “Letters of Credit”) for account of the
Company, provided that in no event shall (i) the aggregate amount of all Letter
of Credit Liabilities, together with the aggregate outstanding amount of the
Loans and the aggregate amount of Acceptance Liabilities, exceed the lesser of
(x) the Borrowing Base reflected on the most recent Borrowing Base Certificate
delivered pursuant to Section 8.01(d) hereof, and (y) the aggregate amount of
the Revolving Loan Commitments as in effect from time to time, (ii) the
outstanding aggregate amount of all Letter of Credit Liabilities arising out of
standby Letters of Credit exceed $4,000,000 and (iii) the expiration date of any
Letter of Credit extend beyond the Revolving Credit Commitment Termination Date.

                    (a) The Company shall give the Agent at least three Business
Days’ irrevocable prior notice (effective upon receipt) specifying the Business
Day (which shall be no later than 30 days preceding the Revolving Credit
Commitment Termination Date) each Letter of Credit is to be issued, the name of
the Issuing Bank, and the account party or parties therefor and describing in
reasonable detail the proposed terms of such Letter of Credit (including the
beneficiary thereof) and the nature of the transactions or obligations proposed
to be supported thereby (including whether such Letter of Credit is to be a
commercial letter of credit or a standby letter of credit).

                    (b) Upon receipt from the beneficiary of any Letter of
Credit of any demand for payment under such Letter of Credit, the Issuing Bank
shall promptly notify the Company (through the Agent) of the amount to be paid
by the Issuing Bank as a result of such demand and the date on which payment is
to be made by the Issuing Bank to such beneficiary in respect of such demand.
Notwithstanding the identity of the account party of any Letter of Credit, the
Company hereby unconditionally agrees to pay and reimburse the Agent for the
account of the Issuing Bank for the amount of each demand for payment under such
Letter of Credit made in accordance with the terms thereof at or prior to the
date on which payment is to be made by the

-20-

--------------------------------------------------------------------------------



Issuing Bank to the beneficiary thereunder in accordance with the terms thereof,
without presentment, demand, protest or other formalities of any kind.

                    (c) Forthwith upon its receipt of a notice referred to in
clause (b) of this Section 2.03, the Company shall advise the Agent whether or
not the Company intends to borrow hereunder to finance its obligation to
reimburse the Issuing Bank for the amount of the related demand for payment and,
if it does, submit a notice of such borrowing as provided in Section 4.05
hereof. In the event that the Company fails to reimburse the Issuing Bank for a
payment under a Letter of Credit by the date of such payment, the Agent shall
give each Bank prompt notice of the amount of the demand for payment, specifying
such Bank’s Revolving Commitment Percentage of the amount of the related demand
for payment.

                    (d) Each Bank (other than the Issuing Bank) shall pay to the
Agent for account of the Issuing Bank at the Principal Office in Dollars and in
immediately available funds, the amount of such Bank’s Revolving Commitment
Percentage of any payment under a Letter of Credit upon notice by the Issuing
Bank (through the Agent) to such Bank requesting such payment and specifying
such amount. Each such Bank’s obligation to make such payment to the Agent for
account of the Issuing Bank under this clause (d), and the Issuing Bank’s right
to receive the same, shall be absolute and unconditional and shall not be
affected by any circumstance whatsoever, including, without limitation, the
failure of any other Bank to make its payment under this clause (d), the
financial condition of the Company (or any other account party), the existence
of any Default or the termination of the Commitment. Each such payment to the
Issuing Bank shall be made without any offset, abatement, withholding or
reduction whatsoever. If any Bank shall default in its obligation to make any
such payment to the Agent for account of the Issuing Bank, for so long as such
default shall continue the Agent may at the request of the Issuing Bank withhold
from any payments received by the Agent under this Agreement or any Note for
account of such Bank the amount so in default and, to the extent so withheld,
pay the same to the Issuing Bank in satisfaction of such defaulted obligation.

               (e) Upon the making of each payment by a Bank to the Issuing Bank
pursuant to clause (d) above in respect of any Letter of Credit, such Bank
shall, automatically and without any further action on the part of the Agent,
the Issuing Bank or such Bank, acquire (i) a participation in an amount equal to
such payment in the Reimbursement Obligation owing to the Issuing Bank by the
Company hereunder and under the Letter of Credit Documents relating to such
Letter of Credit and (ii) a participation in a percentage equal to such Bank’s
Revolving Commitment Percentage in any interest or other amounts payable by the
Company hereunder and under such Letter of Credit Documents in respect of such
Reimbursement Obligation (other than the commissions, charges, costs and
expenses payable to the Issuing Bank pursuant to clause (f) of this Section
2.03). Upon receipt by the Issuing Bank from or for account of the Company of
any payment in respect of any Reimbursement Obligation or any such interest or
other amount (including by way of setoff or application of proceeds of any
collateral security) the Issuing Bank shall promptly pay to the Agent for
account of each Bank entitled thereto, such Bank’s Revolving Commitment
Percentage of such payment, each such payment by the Issuing Bank to be made in
the same money and funds in which received by the Issuing Bank. In the event any
payment received by the Issuing Bank and so paid to the Banks hereunder is
rescinded or must otherwise be returned by the Issuing Bank, each Bank shall,
upon the request of the

-21-

--------------------------------------------------------------------------------



Issuing Bank (through the Agent), repay to the Issuing Bank (through the Agent)
the amount of such payment paid to such Bank, with interest at the rate
specified in clause (i) of this Section 2.03.

                    (f) The Company shall pay to the Agent the following fees:

 

 

 

          (x) in respect of each commercial Letter of Credit, a payment
commission in an amount equal to 25/100 of 1% of each amount drawn under such
Letter of Credit, payable upon such drawing (of such fee, 15/100 of 1% shall be
for the account of each Bank, ratably in accordance with their respective
Revolving Commitment Percentages and 10/100 of 1% shall be for the account of
the Issuing Bank), and

 

 

 

           (y) in respect of each standby Letter of Credit, a letter of credit
fee for the account of each Bank in an amount equal to 1.55% per annum of
undrawn face amount of such Letter of Credit, to be paid ratably in accordance
with their respective Revolving Commitment Percentages, in advance on the date
such Letter of Credit shall be issued and on each Quarterly Date thereafter, and
such fee to be calculated assuming that there will be no drawings under, and no
termination or cancellation of, such Letter of Credit prior to the next
succeeding Quarterly Date.

In addition, the Company shall pay to the Agent for account of the Issuing Bank
all commissions, charges, costs and expenses in the amounts customarily charged
by the Issuing Bank from time to time in like circumstances with respect to the
issuance of each Letter of Credit and drawings and other transactions relating
thereto.

                    (g) At the request of any Bank, the Issuing Bank shall
deliver (through the Agent) to such Bank a notice describing the aggregate
amount of all Letters of Credit outstanding at the end of any month. Upon the
request of any Bank from time to time, the Issuing Bank shall deliver any other
information reasonably requested by such Bank with respect to each Letter of
Credit then outstanding.

                    (h) The issuance by the Issuing Bank of each Letter of
Credit shall, in addition to the conditions precedent set forth in Section 6
hereof, be subject to the conditions precedent that (i) such Letter of Credit
shall be in such form, contain such terms and support such transactions as shall
be satisfactory to the Issuing Bank consistent with its then current practices
and procedures with respect to letters of credit of the same type, (ii) all
documents of title covering goods financed with a Letter of Credit shall either
be issued (A) in the name of the Issuing Bank or (B) to the order of the shipper
and endorsed in blank and delivered to the Issuing Bank and (iii) the Company
shall have executed and delivered such applications, agreements and other
instruments relating to such Letter of Credit as the Issuing Bank shall have
reasonably requested consistent with its then current practices and procedures
with respect to letters of credit of the same type, provided that in the event
of any conflict between any such application, agreement or other instrument and
the provisions of this Agreement or any Security Document, the provisions of
this Agreement and the Security Documents shall control.

-22-

--------------------------------------------------------------------------------



                    (i) To the extent that any Bank shall fail to pay any amount
required to be paid pursuant to clause (d) or (e) of this Section 2.03 on the
due date therefor, such Bank shall pay interest to the Issuing Bank (through the
Agent) on such amount from and including such due date to but excluding the date
such payment is made at the Federal Funds Rate.

                    (j) The issuance by the Issuing Bank of any modification or
supplement to any Letter of Credit hereunder shall be subject to the same
conditions applicable under this Section 2.03 to the issuance of new Letters of
Credit, and no such modification or supplement shall be issued hereunder unless
either (i) the respective Letter of Credit affected thereby would have complied
with such conditions had it originally been issued hereunder in such modified or
supplemented form or (ii) each Bank shall have consented thereto.

The Company hereby indemnifies and holds harmless each Bank and the Agent from
and against any and all claims and damages, losses, liabilities, costs or
expenses that such Bank or the Agent may incur (or that may be claimed against
such Bank or the Agent by any Person whatsoever) by reason of or in connection
with the execution and delivery or transfer of or payment or refusal to pay by
the Issuing Bank under any Letter of Credit; provided that the Company shall not
be required to indemnify the Issuing Bank or the Agent for any claims, damages,
losses, liabilities, costs or expenses to the extent, but only to the extent,
caused by (x) the willful misconduct or gross negligence of the Issuing Bank in
determining whether a request presented under any Letter of Credit complied with
the terms of such Letter of Credit or (y) the Issuing Bank’s failure to pay
under any Letter of Credit after the presentation to it of a request strictly
complying with the terms and conditions of such Letter of Credit or (z) the
requirement of any Bank to pay interest pursuant to Section 2.03(i) hereof.
Nothing in this Section 2.03 is intended to limit the other obligations of the
Company, any Bank or the Agent under this Agreement.

                    2.04 Acceptances. Subject to the terms and conditions of
this Agreement, the Revolving Loan Commitment may be utilized, upon the request
of the Company, for the creation and discount by the Accepting Bank of
Acceptances, provided that in no event shall (i) the aggregate amount of all
Acceptance Liabilities, together with the aggregate outstanding amount of Loans
and the aggregate amount of all Letter of Credit Liabilities, exceed the lesser
of (x) the Borrowing Base reflected on the most recent Borrowing Base
Certificate delivered pursuant to Section 8.01(d) hereof, and (y) the aggregate
amount of the Revolving Loan Commitments at such time and (ii) the Maturity Date
of any Acceptance extend beyond the Revolving Credit Termination Date. The
following additional provisions shall apply to Acceptances:

                    (a) When the Company wishes to request that the Accepting
Bank create and discount Acceptances for account of the Company, the Company
shall give the Accepting Bank notice of such request so as to be received by the
Accepting Bank no later than 11:00 a.m. New York time on the Business Day next
preceding the date proposed therein for the creation and discount of such
Acceptances, specifying:

 

 

 

          (i) the aggregate face amount of such Acceptances;

 

 

 

          (ii) the tenor of such Acceptances (which in any event shall not
exceed six months);

-23-

--------------------------------------------------------------------------------



 

 

 

 

 

          (iii) the type and C.I.F. (or other applicable) value of the goods out
of whose shipment such Acceptance will arise;

 

 

 

          (iv) the date of shipment of such goods (which in any event may not be
more than 30 days prior to the date proposed in the notice requesting the
creation and discount of such Acceptances);

 

 

 

          (v) the city and country of origin of shipment of such goods; and

 

 

 

          (vi) the city and state of destination of shipment of such goods.

                    (b) The Accepting Bank shall, not later than 1:00 p.m. New
York time on the date specified for the creation and discount of such
Acceptances:

 

 

 

          (i) create such Acceptances in such aggregate amount by the acceptance
at the Principal Office of a draft or drafts in the form customarily employed by
the Accepting Bank in creating bankers’ acceptances (the denomination of each
such Acceptance to be selected by the Accepting Bank in its sole discretion);

 

 

 

          (ii) discount such Acceptances at the All-In Rate and shall notify
each Bank of such rate; and

 

 

 

          (iii) promptly make available to the Company the proceeds of such
discount by depositing the same, in immediately available funds, in an account
of the Company maintained with the Accepting Bank at the Principal Office
designated by the Company.

                    (c) On each day during the period commencing with the
creation and discount by the Accepting Bank of any Acceptance and until the
related Acceptance Liability shall have been paid in full, the Revolving Loan
Commitment of each Bank shall be deemed to be utilized for all purposes of this
Agreement in an amount equal to such Bank’s Revolving Commitment Percentage of
the face amount of such Acceptance. Each Bank (other than the Accepting Bank)
agrees that, upon the creation and discount of any Acceptance hereunder, it
shall automatically and without any further action on the part of the Agent, the
Accepting Bank or such Bank acquire a participation in the Accepting Bank’s
liability under such Acceptance in an amount equal to such Bank’s Revolving
Commitment Percentage of such liability, and each Bank (other than the Accepting
Bank) thereby shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and shall be unconditionally obligated to the
Accepting Bank to pay and discharge when due, and to pay and reimburse the
Accepting Bank in accordance with clause (f) below, its Revolving Commitment
Percentage of the Accepting Bank’s liability under such Acceptance.

                    (d) With respect to any Acceptance created and discounted
hereunder, the Company unconditionally agrees to pay to the Agent for the
account of the Accepting Bank, on the Maturity Date of such Acceptance, or such
earlier date as may be required pursuant to the terms of this Agreement, the
face amount of such Acceptance.

-24-

--------------------------------------------------------------------------------



                    (e) The Company shall advise the Agent whether or not the
Company intends to borrow hereunder to finance its obligation to reimburse the
Accepting Bank in the face amount of any Acceptance and, if it does, submit a
notice of such borrowing as provided in Section 4.05 hereof. In the event that
the Company fails to reimburse the Accepting Bank for the face amount of an
Acceptance on the Maturity Date therefor, the Agent shall give each Bank prompt
notice of such face amount, specifying such Bank’s Revolving Commitment
Percentage of such face amount.

                    (f) Upon demand of the Accepting Bank made through the Agent
at any time from and including the Maturity Date of any Acceptance until the
Company shall have reimbursed the Accepting Bank in the face amount of such
Acceptance under clause (e) hereof, each Bank (other than the Accepting Bank)
shall pay to the Agent for account of the Accepting Bank at the Principal Office
in Dollars and in immediately available funds, the amount of such Bank’s
Revolving Commitment Percentage of the face amount of such Acceptance. Each such
Bank’s obligation to make such payment to the Agent for account of the Accepting
Bank under this clause (f), and the Accepting Bank’s right to receive the same,
shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, the failure of any other
Bank to make its payment under this clause (f), the financial condition of the
Company (or any other account party), the existence of any Default or the
termination of the Commitment. Each such payment to the Accepting Bank shall be
made without any offset, abatement, withholding or reduction whatsoever. If any
Bank shall default in its obligation to make any such payment to the Agent for
account of the Accepting Bank, for so long as such default shall continue the
Agent may at the request of the Accepting Bank withhold from any payments
received by the Agent under this Agreement or any Note for account of such Bank
the amount so in default and, to the extent so withheld, pay the same to the
Accepting Bank in satisfaction of such defaulted obligation.

                    (g) Upon the making of each payment by a Bank to the
Accepting Bank pursuant to clause (f) above in respect of any Acceptance, such
Bank shall, automatically and without any further action on the part of the
Agent, the Accepting Bank or such Bank, acquire (i) a participation in an amount
equal to such payment in the Acceptance Liability owing to the Accepting Bank by
the Company hereunder and under the Acceptance Documents relating to such
Acceptance and (ii) a participation in a percentage equal to such Bank’s
Revolving Commitment Percentage in any interest or other amounts payable by the
Company hereunder and under such Acceptance Documents in respect of such
Acceptance Liability. Upon receipt by the Accepting Bank from or for account of
the Company of any payment in respect of any Acceptance Liability or any such
interest or other amount (including by way of setoff or application of proceeds
of any collateral security) the Accepting Bank shall promptly pay to the Agent
for account of each Bank entitled thereto, such Bank’s Revolving Commitment
Percentage of such payment, each such payment by the Accepting Bank to be made
in the same money and funds in which received by the Accepting Bank. In the
event any payment received by the Accepting Bank and so paid to the Banks
hereunder is rescinded or must otherwise be returned by the Accepting Bank, each
Bank shall, upon the request of the Accepting Bank (through the Agent), repay to
the Accepting Bank (through the Agent) the amount of such payment paid to such
Bank, with interest at the rate specified in clause (j) of this Section 2.04.

-25-

--------------------------------------------------------------------------------



                    (h) In the event the Accepting Bank is unable to rediscount
any Acceptance in the secondary bankers’ acceptance market for any reason
whatsoever (or in the event the Accepting Bank repurchases any Acceptance
theretofore rediscounted in such market because such Acceptance is not eligible
for discount and purchase by a Federal Reserve Bank), each Bank (other than the
Accepting Bank) shall, upon notice from the Accepting Bank, purchase from the
Accepting Bank a participation in the Accepting Bank’s right, title and interest
in and to such Acceptance equal to its Revolving Commitment Percentage of such
Acceptance by paying to the Agent for account of the Accepting Bank an amount
equal to its Revolving Commitment Percentage of the proceeds of the discount of
such Acceptance paid by the Accepting Bank. Each such Bank’s obligation to make
such payments to the Agent for account of the Accepting Bank under this clause
(h), and the Accepting Bank’s right to receive the same, shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the failure of any other Bank to make its payment
under this clause (h), the financial condition of the Company or any of its
Subsidiaries, the existence of any Default or the termination of the
Commitments. Each such payment to the Agent for account of the Accepting Bank
shall be made without any offset, abatement, withholding or reduction
whatsoever. Upon the making of any payment by a Bank to the Agent for account of
the Accepting Bank pursuant to the first sentence of this clause (h) in respect
of any Acceptance, such Bank shall, automatically and without any further action
on the part of the Agent, the Accepting Bank or such Bank, acquire a
participation in its Revolving Commitment Percentage of any proceeds received by
the Accepting Bank from the subsequent rediscount of such Acceptance in the
secondary banker’s acceptance market. To the extent a Bank makes a payment under
this clause (h), such Bank shall not be required to make a payment with respect
to such Acceptance pursuant to clause (f) of this Section 2.04.

                    (i) To the extent that any Bank shall fail to pay any amount
required to be paid pursuant to clause (f) or (g) of this Section 2.04 on the
due date therefor, such Bank shall pay interest to the Accepting Bank (through
the Agent) on such amount from and including such due date to but excluding the
date such payment is made at the Federal Funds Rate.

                    (j) The Company hereby appoints the Accepting Bank to be,
and the Accepting Bank hereby accepts such appointment to be, the Company’s true
and lawful attorney-in-fact for and on behalf of the Company to sign in the name
of the Company, as drawer, drafts naming the Accepting Bank as drawee and payee
and otherwise in the form customarily employed by the Accepting Bank in creating
bankers’ acceptances, and to complete such drafts as to amount, date and
maturity (in such numbers and denominations as the Accepting Bank is hereby
authorized to determine) in accordance with any request for the creation and
discount of Acceptances under Section 2.04(a) hereof.

                    2.05 Changes of the Commitment.

                    (a) The Commitment shall be automatically reduced to zero on
the Revolving Credit Commitment Termination Date.

                    (b) The Company shall have the right at any time or from
time to time (i) so long as no Loans or Letter of Credit Liabilities or
Acceptance Liabilities are outstanding, to terminate the Revolving Loan
Commitment and (ii) to reduce the unused amount of the

-26-

--------------------------------------------------------------------------------



Revolving Loan Commitment (for which purpose use of the Commitment shall be
deemed to include the aggregate amount of Letter of Credit Liabilities,
Acceptance Liabilities and Swing Line Loans); provided that (x) the Company
shall give notice of each such termination or reduction as provided in Section
4.05 hereof, (y) each partial reduction shall be in an amount at least equal to
$10,000,000 and (z) each such partial reduction shall be applied pro rata to
reduce the Revolving Loan Commitment of each Bank.

                    (c) The Revolving Loan Commitment once terminated or reduced
may not be reinstated.

                    2.06 Commitment Fee. The Company shall pay to the Agent for
account of each Bank a commitment fee on the daily average unused amount of the
Revolving Loan Commitment (for which purpose (a) the aggregate amount of any
Letter of Credit Liabilities (other than the face amount of any letters of
indemnity) and any Acceptance Liabilities shall be deemed to be a use of the
Revolving Loan Commitment and (b) in the case of each Bank, other than the Swing
Line Bank, the aggregate amount of any Swing Line Loans then outstanding shall
not be deemed to be a use of the Revolving Loan Commitment), for the period from
and including the date of this Agreement to but not including the earlier of the
date the Revolving Loan Commitment is terminated and the Revolving Credit
Commitment Termination Date, at a rate per annum equal to 25/100 of 1%. Accrued
commitment fees shall be payable on each Quarterly Date and on the earlier of
the date the Revolving Loan Commitment is terminated and the Revolving Credit
Commitment Termination Date. For the avoidance of doubt, the aggregate amount of
the Commitments on the date hereof with respect to which a commitment fee would
be payable under this Section 2.06 is $150,000,000 (which amount is subject to
increase as provided as in Section 2.01(b) hereof).

                    2.07 Lending Offices. The Loans of each Type made by each
Bank shall be made and maintained at such Bank’s Applicable Lending Office for
Loans of such Type.

                    2.08 Several Obligations; Remedies Independent. The failure
of any Bank to make any Loan or other extension of credit to be made by it on
the date specified therefor shall not relieve any other Bank of its obligation
to make its Loan on such date and no Bank shall have any obligation to the Agent
or any other Bank for the failure by any such other Bank to make any Loan or
other extension of credit required to be made by such other Bank. The amounts
payable by the Company at any time hereunder and under the Notes to each Bank
shall be a separate and independent debt and each Bank shall be entitled to
protect and enforce its rights arising out of this Agreement and the Notes, and
it shall not be necessary for any other Bank or the Agent to consent to, or be
joined as an additional party in, any proceedings for such purposes.

                    2.09 Notes.

                    (a) The Revolving Loans made by each Bank shall be evidenced
by a single promissory note of the Company substantially in the form of Exhibit
A hereto, dated the date hereof, payable to such Bank in a principal amount
equal to the amount of the Revolving Loan Commitment as originally in effect and
otherwise duly completed.

-27-

--------------------------------------------------------------------------------



                    (b) The Swing Line Loans made by the Swing Line Bank shall
be evidenced by one or more promissory notes of the Company substantially in the
form of Exhibit A hereto, payable to the Swing Line Bank in a principal amount
equal to the amount of the Swing Line Commitment.

                    (c) The date, amount, Type, interest rate and duration of
Interest Period (if applicable) of each Loan made by each Bank to the Company,
and each payment made on account of the principal thereof, shall be recorded by
each Bank on its books and, prior to any transfer of the Note, endorsed by each
Bank on the schedule attached to the Note or any continuation thereof; provided
that the failure of such Bank to make any such recordation or endorsement shall
not affect the obligations of the Company to make a payment when due of any
amount owing hereunder or under the Note.

                    (d) No Bank shall be entitled to have the Notes subdivided,
by exchange for promissory notes of lesser denominations or otherwise, except in
connection with a permitted assignment of all or any portion of the relevant
Commitment, Loans and Notes pursuant to Section 11.06(b) hereof.

                    2.10 Optional Prepayments and Conversions or Continuations
of Loans. Subject to Section 4.04 hereof, the Company shall have the right to
prepay Loans, or to Convert Loans of one Type into Loans of another Type or
Continue Loans of one Type as Loans of the same Type, at any time or from time
to time, in whole or in part, without premium or penalty, except as may be
required by Section 5 hereof, provided that: (a) the Company shall give the
Agent notice of each such prepayment, Conversion or Continuation as provided in
Section 4.05 hereof (and, upon the date specified in any such notice of
prepayment, the amount to be prepaid shall become due and payable hereunder);
and (b) a Eurodollar Loan and a Money Market Loan may be prepaid or Converted
only on the last day of an Interest Period for such Loan. Notwithstanding the
foregoing, and without limiting the rights and remedies of the Banks under
Section 9 hereof, in the event that any Event of Default shall have occurred and
be continuing, the Agent may (and at the request of the Required Banks shall)
suspend the right of the Company to Convert any Loan into a Eurodollar Loan or a
Money Market Loan, or to Continue any Loan as a Eurodollar Loan or a Money
Market Loan, in which event all Eurodollar Loans and Money Market Loans shall be
Converted (on the last day(s) of the respective Interest Periods therefor) or
Continued, as the case may be, as Base Rate Loans.

                    2.11 Mandatory Prepayments.

                    (a) Borrowing Base. Until the Revolving Credit Commitment
Termination Date, the Company shall from time to time prepay the Loans (and/or
provide cover for Letter of Credit Liabilities and Acceptance Liabilities as
specified in clause (b) below) in such amounts as shall be necessary so that at
all times the aggregate outstanding amount of the Loans together with the
outstanding Letter of Credit Liabilities and Acceptance Liabilities shall not
exceed the lesser of the Borrowing Base and the aggregate amount of the
Revolving Loan Commitments, such amount to be applied, first, to Revolving Loans
outstanding, second, to Swing Line Loans outstanding, and, third, as cover for
Letter of Credit Liabilities and Acceptance Liabilities outstanding.

-28-

--------------------------------------------------------------------------------



                    (b) Cover for Letter of Credit Liabilities and Acceptance
Liabilities. In the event that the Company shall be required pursuant to this
Section 2.11 to provide cover for Letter of Credit Liabilities or Acceptance
Liabilities, the Company shall effect the same by paying to the Agent
immediately available funds in an amount equal to the required cover amount,
which funds shall be retained by the Agent in the Collateral Account (as
collateral security in the first instance for the Letter of Credit Liabilities
and Acceptance Liabilities) until such time as the relevant Letters of Credit
shall have been terminated and all of the Letter of Credit Liabilities and
Acceptance Liabilities thereunder paid in full or such time as such funds are no
longer required pursuant to Section 2.11(a) hereof.

                    SECTION 3. Payments of Principal and Interest.

                    3.01 Repayment of Loans. The Company hereby promises to pay
to the Agent for account of each Bank the entire outstanding principal amount of
the Loans, and each Loan shall mature and be due and payable, on the Revolving
Credit Commitment Termination Date.

                    3.02 Interest.

                    (a) The Company hereby promises to pay to the Agent for
account of each Bank interest on the unpaid principal amount of each Revolving
Loan made by such Bank for the period from and including the date of such
Revolving Loan to but excluding the date such Revolving Loan shall be paid in
full, at the following rates per annum:

 

 

 

          (i) during such periods as such Revolving Loan is a Base Rate Loan,
the Base Rate (as in effect from time to time) plus the Applicable Margin;

 

 

 

          (ii) during such periods as such Revolving Loan is a Eurodollar Loan,
for each Interest Period relating thereto, the Eurodollar Rate for such
Revolving Loan for such Interest Period plus the Applicable Margin;

 

 

 

          (iii) during such periods as such Revolving Loan is a Money Market
Loan, the Money Market Rate for such Revolving Loan for such period.

                    (b) The Company hereby promises to pay to the Agent for
account of the Swing Line Bank interest on the unpaid principal amount of each
Swing Line Loan made by the Swing Line Bank for the period from and including
the date of such Swing Line Loan to but excluding the date such Swing Line Loan
shall be paid in full, at the following rates per annum:

 

 

 

          (i) during such periods as such Swing Line Loan is a Base Rate Loan,
the Base Rate (as in effect from time to time) plus the Applicable Margin; and

 

 

 

          (ii) during such periods as such Swing Line Loan is a Money Market
Loan, the Money Market Rate for such Swing Line Loan for such period.

Notwithstanding the foregoing, the Company hereby promises to pay to the Agent
for account of each Bank interest at the applicable Post-Default Rate on any
principal of any Loan, on any

-29-

--------------------------------------------------------------------------------



Reimbursement Obligation on any Acceptance Liabilities and on any other amount
payable by the Company hereunder or under the Notes that shall not be paid in
full when due (whether at stated maturity, by acceleration, by mandatory
prepayment or otherwise), for the period from and including the due date thereof
to but excluding the date the same is paid in full. Accrued interest on each
Loan shall be payable (i) in the case of a Base Rate Loan, monthly on the last
Business Day of each month, (ii) in the case of a Eurodollar Loan or a Money
Market Loan, on the last day of each Interest Period therefor, and (iii) in the
case of any Loan, upon the payment or prepayment thereof or the Conversion of
such Loan to a Loan of another Type (but only on the principal amount so paid,
prepaid or Converted), except that interest payable at the Post-Default Rate
shall be payable from time to time on demand. Promptly after the determination
of any interest rate provided for herein or any change therein, the Agent shall
give notice thereof to the Banks to which such interest is payable and to the
Company.

                    SECTION 4. Payments; Computations; Etc.

                    4.01 Payments.

                    (a) Except to the extent otherwise provided herein, all
payments of principal, interest, Reimbursement Obligations, Acceptance
Liabilities and other amounts to be made by the Company under this Agreement and
the Notes, and, except to the extent otherwise provided therein, all payments to
be made by the Obligors under any other Basic Document, shall be made in
Dollars, in immediately available funds, without deduction, set-off or
counterclaim, to the Agent at the Principal Office, not later than 1:00 p.m. New
York time on the date on which such payment shall become due (each such payment
made after such time on such due date to be deemed to have been made on the next
succeeding Business Day).

                    (b) Any Bank for whose account such payment is to be made
may (but shall not be obligated to) debit the amount of any such payment that is
not made by such time to any ordinary deposit account of the Company with such
Bank (with notice to the Company and the Agent).

                    (c) The Company shall, at the time of making each payment
under this Agreement or any Note, for account of any Bank specify to the Agent
(which shall so notify the intended recipient(s) thereof) the Loans, Acceptance
Liabilities, Reimbursement Obligations or other amounts payable by the Company
hereunder to which such payment is to be applied (and in the event that the
Company fails to so specify, or if an Event of Default has occurred and is
continuing, the Agent may distribute such payment to the Banks for application
in such manner as it, subject to Section 4.03 hereof, may determine to be
appropriate).

                    (d) Except to the extent otherwise provided in the last
sentence of Section 2.03(d) and Section 2.04(f) hereof, each payment received by
the Agent under this Agreement or any Note for account of any Bank shall be paid
by the Agent promptly to such Bank, in immediately available funds, for account
of such Bank’s Applicable Lending Office for the Loan or other obligation in
respect of which such payment is made.

-30-

--------------------------------------------------------------------------------



                    (e) If the due date of any payment under this Agreement or
any Note would otherwise fall on a day that is not a Business Day, such date
shall be extended to the next succeeding Business Day, and interest shall be
payable for any principal so extended for the period of such extension.

                    4.02 Computations. Interest on Loans, Reimbursement
Obligations, Acceptance Liabilities and commitment fee shall be computed on the
basis of a year of 360 days and actual days elapsed (including the first day but
excluding the last day) occurring in the period for which payable.

                    4.03 Pro Rata Treatment. Except to the extent otherwise
provided herein: (a) each borrowing of Loans from and participation interests in
Swing Line Loans, Letters of Credit and Acceptances purchased by the Banks under
Section 2.01 hereof shall be made from the Banks, each payment of commitment fee
under Section 2.06 hereof in respect of Revolving Loan Commitments shall be made
for account of the Banks, each payment of letter of credit fee under Section
2.03 hereof, and each termination or reduction of the amount of the Revolving
Loan Commitments under Section 2.05 hereof shall be applied to the Revolving
Loan Commitments of the Banks, pro rata according to the amounts of their
respective Revolving Loan Commitments; (b) each payment or prepayment of
principal of loans by the Company shall be made for account of the Banks pro
rata in accordance with the respective unpaid principal amounts of the Loans
held by them; and (c) each payment of interest on Loans by the Company shall be
made for account of the Banks pro rata in accordance with the amounts of
interest on such Loans then due and payable to the Banks.

                    4.04 Minimum Amounts. Except for mandatory prepayments made
pursuant to Section 2.11 hereof:

                    (a) each borrowing, Conversion and partial prepayment of
principal of Revolving Loans shall be in an amount at least equal to the
following:

 

 

 

          (i) $5,000,000 or multiples of $1,000,000 in excess thereof in the
case of Eurodollar Loans,

 

 

 

          (ii) $250,000 or multiples of $50,000 in excess thereof in the case of
Base Rate Loans, and

 

 

 

          (iii) $1,250,000 or multiples of $50,000 in excess thereof in the case
of Money Market Loans; and

                    (b) each borrowing, Conversion and partial prepayment of
principal of Swing Line Loans shall be in an amount at least equal to $500,000
or multiples of $25,000 in excess thereof

(borrowings, Conversions or prepayments of or into Loans of different Types or,
in the case of Eurodollar Loans, having different Interest Periods at the same
time hereunder to be deemed separate borrowings, Conversions and prepayments for
purposes of the foregoing, one for each Type or Interest Period).

-31-

--------------------------------------------------------------------------------



                    4.05 Certain Notices. Notices by the Company to the Agent of
terminations or reductions of any Commitment, of borrowings, Conversions,
Continuations and optional prepayments of Loans, of Types of Loans and of the
duration of Interest Periods shall be irrevocable and shall be effective only if
received by the Agent not later than 2:00 p.m. New York time (12:00 noon New
York time in the case of Money Market Loans or Base Rate Loans) on the number of
Business Days prior to the date of the relevant termination, reduction,
borrowing, Conversion, Continuation or prepayment or the first day of such
Interest Period specified below:

 

 

 

 

 

Notice

 

Number of
Business
Days Prior

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

Termination or reduction

 

 

 

of the Commitment

 

Five

 

 

 

 

 

Borrowing or prepayment of,

 

 

 

or Conversions into,

 

 

 

Base Rate Loans

 

Same day

 

 

 

 

 

Borrowing or prepayment of,

 

 

 

Conversions into, Continuations

 

 

 

as, or duration of Interest

 

 

 

Period for, Eurodollar Loans

 

Three

 

 

 

 

 

Borrowing or prepayment of,

 

 

 

Conversions into, Continuations

 

 

 

as, or duration of Interest

 

 

 

Period for, Money Market Loans

 

Same day

Each such notice of termination or reduction shall specify the amount of the
Commitment to be terminated or reduced. Each such notice of borrowing,
Conversion, Continuation or optional prepayment shall specify the amount
(subject to Section 4.04 hereof) and Type of each Loan to be borrowed,
Converted, Continued or prepaid and the date of borrowing, Conversion,
Continuation or optional prepayment (which shall be a Business Day). Each such
notice of the duration of an Interest Period shall specify the Loans to which
such Interest Period is to relate. In the event that the Company fails to select
the Type of Loan, or the duration of any Interest Period for any Eurodollar Loan
or Money Market Loan, within the time period and otherwise as provided in this
Section 4.05, such Loan (if outstanding as a Eurodollar Loan or a Money Market
Loan) will be automatically Converted into a Base Rate Loan on the last day of
the then current Interest Period for such Loan or (if outstanding as a Base Rate
Loan) will remain as, or (if not then outstanding) will be made as, a Base Rate
Loan.

                    4.06 Non-Receipt of Funds by the Agent. Unless the Agent
shall have been notified by a Bank or the Company (the “Payor”) prior to the
date on which the Payor is to make payment to the Agent of (in the case of a
Bank) the proceeds of a Loan to be made by such Bank hereunder or (in the case
of the Company) a payment to the Agent for account of one or more of

-32-

--------------------------------------------------------------------------------



the Banks hereunder (such payment being herein called the “Required Payment”),
which notice shall be effective upon receipt, that the Payor does not intend to
make the Required Payment to the Agent, the Agent may assume that the Required
Payment has been made and may, in reliance upon such assumption (but shall not
be required to), make the amount thereof available to the intended recipient(s)
on such date; and, if the Payor has not in fact made the Required Payment to the
Agent, the recipient(s) of such payment shall, on demand, repay to the Agent the
amount so made available together with interest thereon in respect of each day
during the period commencing on the date (the “Advance Date”) such amount was so
made available by the Agent until the date the Agent recovers such amount at a
rate per annum equal to the Federal Funds Rate for such day and, if such
recipient(s) shall fail promptly to make such payment, the Agent shall be
entitled to recover such amount, on demand, from the Payor, together with
interest as aforesaid, provided that if neither the recipient(s) nor the Payor
shall return the Required Payment to the Agent within three Business Days of the
Advance Date, then, retroactively to the Advance Date, the Payor and the
recipient(s) shall each be obligated to pay interest on the Required Payment as
follows:

 

 

 

          (i) if the Required Payment shall represent a payment to be made by
the Company to the Banks, (x) the Company shall be obligated retroactively to
the Advance Date to pay interest in respect of the Required Payment at the
Post-Default Rate and (y) the recipient(s) shall be obligated retroactively to
the Advance Date to pay interest in respect of the Required Payment at the
Federal Funds Rate (and, in case the recipient(s) shall return the Required
Payment to the Agent, without limiting the obligation of the Company under
Section 3.02 hereof to pay interest to such recipient(s) at the Post-Default
Rate in respect of the Required Payment) and

 

 

 

          (ii) if the Required Payment shall represent proceeds of a Loan to be
made by the Banks to the Company, (x) the Payor shall be obligated retroactively
to the Advance Date to pay interest in respect of the Required Payment at the
Federal Funds Rate and (y) the Company shall be obligated retroactively to the
Advance Date to pay interest in respect of the Required Payment at the rate of
interest provided for such Required Payment pursuant to Section 3.02 hereof
(and, in case the Company shall return the Required Payment to the Agent,
without limiting any claim the Company may have against the Payor in respect of
the Required Payment).

                    4.07 Sharing of Payments, etc.

                    (a) The Company agrees that, in addition to (and without
limitation of) any right of set-off, banker’s lien or counterclaim a Bank may
otherwise have, each Bank shall be entitled, at its option, to offset balances
held by it for account of the Company at any of its offices, in Dollars or in
any other currency, against any principal of or interest on any of such Bank’s
Loans, Reimbursement Obligations, Acceptance Liabilities or any other amount
payable to such Bank hereunder, that is not paid when due (regardless of whether
such balances are then due to the Company), in which case it shall promptly
notify the Company and the Agent thereof, provided that such Bank’s failure to
give such notice shall not affect the validity thereof.

-33-

--------------------------------------------------------------------------------



                    (b) If any Bank shall obtain from any Obligor payment of any
principal of or interest on any Loan, Acceptance Liabilities or Letter of Credit
Liability owing to it or payment of any other amount under this Agreement or any
other Basic Document through the exercise of any right of set-off, banker’s lien
or counterclaim or similar right or otherwise (other than from the Agent as
provided herein), and, as a result of such payment, such Bank shall have
received a greater percentage of the principal of or interest on the Loans or
Letter of Credit Liabilities, Acceptance Liabilities or such other amounts then
due hereunder or thereunder by such Obligor to such Bank than the percentage
received by any other Bank of the principal of or interest on the Loans or
Letter of Credit Liabilities, Acceptance Liabilities or such other amounts then
due hereunder or thereunder by such Obligor to such other Bank, it shall
promptly purchase from such other Banks participations in (or, if and to the
extent specified by such Bank, direct interests in) the Loans or Letter of
Credit Liabilities, Acceptance Liabilities or such other amounts, respectively,
owing to such other Banks (or in interest due thereon, as the case may be) in
such amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all the Banks shall share the benefit of such excess
payment (net of any expenses that may be incurred by such Bank in obtaining or
preserving such excess payment) pro rata in accordance with the unpaid principal
of and/or interest on the Loans, Acceptance Liabilities, Letter of Credit
Liabilities and such other amounts, respectively, owing to each of the Banks. To
such end all the Banks shall make appropriate adjustments among themselves (by
the resale of participations sold or otherwise) if such payment is rescinded or
must otherwise be restored.

                    (c) The Company agrees that any Bank so purchasing such a
participation (or direct interest) may exercise all rights of set-off, banker’s
lien, counterclaim or similar rights with respect to such participation as fully
as if such Bank were a direct holder of Loans or other amounts (as the case may
be) owing to such Bank in the amount of such participation.

                    (d) Nothing contained herein shall require any Bank to
exercise any such right or shall affect the right of any Bank to exercise, and
retain the benefits of exercising, any such right with respect to any other
indebtedness or obligation of any Obligor. If, under any applicable bankruptcy,
insolvency or other similar law, any Bank receives a secured claim in lieu of a
set-off to which this Section 4.07 applies, such Bank shall, to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of the Banks entitled under this Section 4.07 to
share in the benefits of any recovery on such secured claim.

                    SECTION 5. Yield Protection, Etc.

                    5.01 Additional Costs.

                    (a) The Company shall pay directly to each Bank from time to
time such amounts as such Bank may determine to be necessary to compensate such
Bank for any costs that such Bank determines are attributable to its making or
maintaining of any Eurodollar Loans or its obligation to make any Eurodollar
Loans hereunder, or any reduction in any amount receivable by such Bank
hereunder in respect of any of such Loans or such obligation (such increases in
costs and reductions in amounts receivable being herein called “Additional
Costs”), resulting from any Regulatory Change that:

-34-

--------------------------------------------------------------------------------



 

 

 

          (i) subjects any Bank (or its Applicable Lending Office for any of
such Loans) to any tax, duty or other charge in respect of such Loans or its
Notes or changes the basis of taxation of any amounts payable to such Bank under
this Agreement or its Notes in respect of any of such Loans (excluding changes
in the rate of tax on the overall net income of such Bank or of such Applicable
Lending Office by any jurisdiction in which such Bank or Applicable Lending
Office or the Principal Office is located); or

 

 

 

          (ii) imposes or modifies any reserve, special deposit or similar
requirements (other than the Reserve Requirement utilized in the determination
of the Eurodollar Rate for such Loan) relating to any extensions of credit or
other assets of, or any deposits with or other liabilities of, such Bank
(including, without limitation, any of such Loans or any deposits referred to in
the definition of “Eurodollar Base Rate” in Section 1.01 hereof), or any
commitment of such Bank (including, without limitation, the Revolving Loan
Commitment of such Bank hereunder); or

 

 

 

          (iii) imposes any other condition affecting this Agreement or the Note
(or any of such extensions of credit or liabilities) or the Revolving Loan
Commitment.

If any Bank requests compensation from the Company under this Section 5.01(a),
the Company may, by notice to such Bank (with a copy to the Agent), suspend the
obligation of such Bank thereafter to make or Continue Eurodollar Loans, or to
Convert Base Rate Loans into Eurodollar Loans, until the Regulatory Change
giving rise to such request ceases to be in effect), provided that such
suspension shall not affect the right of such Bank to receive the compensation
so requested.

                    (b) Without limiting the effect of the provisions of
paragraph (a) of this Section 5.01, in the event that, by reason of any
Regulatory Change, any Bank either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Bank that includes deposits by reference
to which the interest rate on Eurodollar Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Bank
that includes Eurodollar Loans or (ii) becomes subject to restrictions on the
amount of such a category of liabilities or assets that it may hold, then, if
such Bank so elects by notice to the Company, the obligation of such Bank to
make or Continue, or to Convert Base Rate Loans into, Eurodollar Loans hereunder
shall be suspended until such Regulatory Change ceases to be in effect and the
Company shall, upon the request of such Bank, at the option of the Company,
prepay any of such Loans then outstanding hereunder together with accrued
interest thereon or Convert such Loans into Base Rate Loans.

                    (c) Without limiting the effect of the foregoing provisions
of this Section 5.01 (but without duplication), the Company shall pay directly
to each Bank from time to time on request such amounts as such Bank may
determine to be necessary to compensate such Bank (or, without duplication, the
bank holding company of which such Bank is a subsidiary) for any costs that it
determines are attributable to the maintenance by such Bank (or any Applicable
Lending Office or such bank holding company), pursuant to any law or regulation
or any interpretation,

-35-

--------------------------------------------------------------------------------



directive or request (whether or not having the force of law and whether or not
failure to comply therewith would be unlawful) of any court or governmental or
monetary authority (i) following any Regulatory Change or (ii) implementing any
risk-based capital guideline or other requirement (whether or not having the
force of law and whether or not the failure to comply therewith would be
unlawful) heretofore or hereafter issued by any government or governmental or
supervisory authority implementing at the national level the Basle Accord
(including, without limitation, the Final Risk-Based Capital Guidelines of the
Board of Governors of the Federal Reserve System (12 C.F.R. Part 208, Appendix
A; 12 C.F.R. Part 225, Appendix A) and the Final Risk-Based Capital Guidelines
of the Office of the Comptroller of the Currency (12 C.F.R. Part 3, Appendix
A)), of capital in respect of its Commitments or Loans or participations in
Letters of Credit or Acceptances (such compensation to include, without
limitation, an amount equal to any reduction of the rate of return on assets or
equity of such Bank (or any Applicable Lending Office or such bank holding
company) to a level below that which such Bank (or any Applicable Lending Office
or such bank holding company) could have achieved but for such law, regulation,
interpretation, directive or request). For purposes of this Section 5.01(c) and
Section 5.05 hereof, “Basle Accord” shall mean the proposals for risk-based
capital framework described by the Basle Committee on Banking Regulations and
Supervisory Practices in its paper entitled “International Convergence of
Capital Measurement and Capital Standards” dated July 1988, as amended, modified
and supplemented and in effect from time to time or any replacement thereof.

                    (d) Each Bank shall notify the Company of any event
occurring after the date of this Agreement entitling such Bank to compensation
under paragraph (a) or (c) of this Section 5.01 as promptly as practicable, but
in any event within 45 days, after such Bank obtains actual knowledge thereof;
provided that (i) if any Bank fails to give such notice within 45 days after it
obtains actual knowledge of such an event, such Bank shall, with respect to
compensation payable pursuant to this Section 5.01 in respect of any costs
resulting from such event, only be entitled to payment under this Section 5.01
for costs incurred from and after the date 45 days prior to the date that such
Bank does give such notice and (ii) each Bank will designate a different
Applicable Lending Office for the Loans affected by such event if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the sole opinion of such Bank, be disadvantageous to such Bank,
except that such Bank shall have no obligation to designate an Applicable
Lending Office located in the United States of America. Each Bank will furnish
to the Company a certificate setting forth the basis and amount of each request
by such Bank for compensation under paragraph (a) or (c) of this Section 5.01.
Determinations and allocations by any Bank for purposes of this Section 5.01 of
the effect of any Regulatory Change pursuant to paragraph (a) or (b) of this
Section 5.01, or of the effect of capital maintained pursuant to paragraph (c)
of this Section 5.01, on its costs or rate of return of maintaining Loans or
participations in Acceptances or its obligation to make Loans or participate in
Acceptances, or on amounts receivable by it in respect of Loans or Acceptances,
and of the amounts required to compensate such Bank under this Section 5.01,
shall be conclusive, provided that such determinations and allocations are made
on a reasonable basis.

                    5.02 Limitation on Types of Loans. Anything herein to the
contrary notwithstanding, if, on or prior to the determination of any Eurodollar
Base Rate for any Interest Period, the Agent determines (which determination
shall be conclusive) that:

-36-

--------------------------------------------------------------------------------



                    (a) quotations of interest rates for the relevant deposits
referred to in the definition of “Eurodollar Base Rate” in Section 1.01 hereof
are not being provided in the relevant amounts or for the relevant maturities
for purposes of determining rates of interest for Eurodollar Loans as provided
herein; or

                    (b) the relevant rates of interest referred to in the
definition of “Eurodollar Base Rate” in Section 1.01 hereof upon the basis of
which the rate of interest for Eurodollar Loans for such Interest Period is to
be determined are not likely adequately to cover the cost to the Bank of making
or maintaining Eurodollar Loans for such Interest Period;

then the Agent shall give the Company and each Bank prompt notice thereof and,
so long as such condition remains in effect, the Banks (or such quoting Bank)
shall be under no obligation to make additional Eurodollar Loans, to Continue
Eurodollar Loans or to Convert Base Rate Loans into Eurodollar Loans, and the
Company shall, on the last day(s) of the then current Interest Period(s) for the
outstanding Eurodollar Loans, either prepay such Loans or Convert such Loans
into Base Rate Loans in accordance with Section 2.10 hereof.

                    5.03 Illegality. Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Bank or its Applicable
Lending Office to honor its obligation to make or maintain Eurodollar Loans
hereunder, then such Bank shall promptly notify the Company (with a copy to the
Agent) thereof and such Bank’s obligation to make or Continue, or to Convert
Loans of any other Type into, Eurodollar Loans shall be suspended until such
time as the Bank may again make and maintain Eurodollar Loans and the Company
shall, upon the request of such Bank, at the option of the Company, prepay any
of such Loans then outstanding hereunder together with accrued interest thereon
or Convert such Loans into Base Rate Loans.

                    5.04 Compensation. The Company shall pay to the Agent for
account of each Bank, upon the request of such Bank (through the Agent), such
amount or amounts as shall be sufficient (in the reasonable opinion of such
Bank) to compensate it for any loss, cost or expense that such Bank determines
is attributable to:

                    (a) any payment, mandatory or optional prepayment or
Conversion of a Eurodollar Loan, a Money Market Loan or an Acceptance for any
reason (including, without limitation, the acceleration of the Loans and the
Acceptances pursuant to Section 9 hereof) on a date other than the last day of
the Interest Period for such Loan or the Maturity Date of such Acceptance; or

                    (b) any failure by the Company for any reason (including,
without limitation, the failure of any of the conditions precedent specified in
Section 6 hereof to be satisfied) to borrow a Eurodollar Loan or a Money Market
Loan on the date for such borrowing specified in the relevant notice of
borrowing given pursuant to Section 2.02 hereof or draw any Acceptance requested
pursuant to Section 2.04 hereof or to Convert or prepay a Eurodollar Loan or
Money Market Loan after notice thereof has been delivered to the Agent.

Without limiting the effect of the preceding sentence, such compensation shall
include, with respect to Eurodollar Loans, an amount equal to the excess, if
any, of (i) the amount of interest

-37-

--------------------------------------------------------------------------------



that otherwise would have accrued on the principal amount so paid, prepaid,
Converted or not borrowed, prepaid or Converted for the period from the date of
such payment, prepayment, Conversion or failure to borrow, prepay or Convert to
the last day of the then current Interest Period for such Loan (or, in the case
of a failure to borrow, prepay or Convert, the Interest Period for such Loan
that would have commenced on the date specified for such borrowing) at the
applicable rate of interest for such Loan provided for herein over (ii) the
amount of interest that otherwise would have accrued on such principal amount at
a rate per annum equal to the interest component of the amount such Bank would
have bid in the London interbank market for Dollar deposits of leading banks in
amounts comparable to such principal amount and with maturities comparable to
such period (as reasonably determined by such Bank).

                    5.05 Additional Costs in Respect of Letters of Credit.
Without limiting the obligations of the Company under Section 5.01 hereof (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
government or governmental or supervisory authority implementing at the national
level the Basle Accord there shall be imposed, modified or deemed applicable any
tax, reserve, special deposit, capital adequacy or similar requirement against
or with respect to or measured by reference to Letters of Credit issued or to be
issued hereunder and the result shall be to increase the cost to any Bank or
Banks of issuing (or purchasing participations in) or maintaining its obligation
hereunder to issue any Letter of Credit hereunder or reduce any amount
receivable by any Bank hereunder in respect of any Letter of Credit (which
increases in cost, or reductions in amount receivable, shall be the result of
such Bank’s or Banks’ reasonable allocation of the aggregate of such increases
or reductions resulting from such event), then, upon demand by such Bank or
Banks (through the Agent), the Company shall pay immediately to the Agent for
account of such Bank or Banks, from time to time as specified by such Bank or
Banks (through the Agent), such additional amounts as shall be sufficient to
compensate such Bank or Banks (through the Agent) for such increased costs or
reductions in amount. A statement as to such increased costs or reductions in
amount incurred by any such Bank or Banks, submitted by such Bank or Banks to
the Company shall be conclusive in the absence of manifest error as to the
amount thereof.

                    SECTION 6. Conditions Precedent.

                    6.01 Effectiveness of Agreement. The obligation of any Bank
to make any extension of credit hereunder (whether by making a Loan, creating
and discounting an Acceptance or issuing a Letter of Credit) and the
effectiveness of this Agreement are subject to the conditions precedent that the
Agent shall have received the following documents, each of which shall be
satisfactory to the Agent (and to the extent specified below to each Bank) in
form and substance on or before the Amendment Effective Date:

                    (a) Corporate Documents. Certified copies of the charter and
by-laws (or equivalent documents) of the Company, or a certificate of a senior
officer of the Company certifying that such documents have not been changed or
modified since the Closing Date, and of all corporate authority for the Company
(including, without limitation, board of director resolutions and evidence of
the incumbency of officers) with respect to the execution, delivery

-38-

--------------------------------------------------------------------------------



and performance of the Basic Documents and each other document to be delivered
by the Company from time to time in connection herewith and the extensions of
credit hereunder (and the Agent and each Bank may conclusively rely on such
certificate until it receives notice in writing from the Company to the
contrary).

                    (b) Officer’s Certificate. A certificate of a senior officer
of the Company, dated the Amendment Effective Date, to the effect set forth in
clauses (a), (b) and (c) of Section 6.02 hereof and certifying that the
certificates of insurance delivered by the Company to the Agent on the Closing
Date pursuant to Section 8.04 hereof remain in full force and effect as of the
date hereof and that such certificates have not been rescinded or modified in
any way since the Closing Date.

                    (c) Borrowing Base Certificate. A Borrowing Base Certificate
as of April 30, 2006.

                    (d) Opinion of Counsel to the Company. An opinion, dated the
Amendment Effective Date, of Weil, Gotshal & Manges LLP, counsel to the Company,
substantially in the form of Exhibit E hereto (and the Company hereby instructs
such counsel to deliver such opinion to the Banks and the Agent).

                    (e) Notes. The Notes, duly completed and executed.

                    (f) Security Agreement. The Security Agreement, duly
executed and delivered by the Company and the Agent. In addition, the Company
shall have taken such other action (including, without limitation, delivering to
the Agent, for filing, appropriately completed and duly executed copies of
Uniform Commercial Code financing statements) as the Agent shall have requested
in order to perfect the security interests created pursuant to the Security
Agreement.

                    (g) Other Documents. Such other documents as the Agent or
any Bank or special New York counsel to JPMorgan may reasonably request.

                    (h) Bridge Promissory Note. The Company shall have repaid
the Bridge Promissory Note, together with all interest accrued thereon (if any)
and fees incurred in connection therewith (if any) with the proceeds of Loans
made to the Company hereunder on the Amendment Effective Date.

The obligation of any Bank to make its initial extension of credit hereunder is
also subject to the payment or delivery by the Company of such fees as the
Company shall have agreed to pay to any Bank or the Agent in connection
herewith, including, without limitation, the reasonable fees and expenses of
Mayer, Brown, Rowe & Maw LLP, special New York counsel to JPMorgan in connection
with the negotiation, preparation, execution and delivery of this Agreement and
the Notes and the other Basic Documents and the extensions of credit hereunder
(to the extent that statements for such fees and expenses have been delivered to
the Company).

                    6.02 Initial and Subsequent Extensions of Credit. The
effectiveness of this Agreement and the obligation of any Bank to make any Loan
or otherwise extend any credit to

-39-

--------------------------------------------------------------------------------



the Company upon the occasion of each borrowing or other extension of credit
hereunder (including the initial borrowing or other extension of credit) is
subject to the further conditions precedent that, both immediately prior to the
making of such Loan or other extension of credit and also after giving effect
thereto and to the intended use thereof: (a) no Default shall have occurred and
be continuing; (b) the representations and warranties made by the Company in
Section 7 hereof, and by the Company in each of the other Basic Documents to
which it is a party, shall be true and complete on and as of the date of the
making of such Loan or other extension of credit with the same force and effect
as if made on and as of such date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date); and (c) the aggregate outstanding principal amount of the Loans together
with the aggregate amount of all Letter of Credit Liabilities and Acceptance
Liabilities shall not exceed the lesser of (x) the Borrowing Base reflected on
the most recent Borrowing Base Certificate delivered pursuant to Section 8.01(d)
hereof and (y) the Revolving Loan Commitment. Each notice of borrowing or
request for the issuance of a Letter of Credit or for the creation and discount
of Acceptances by the Company hereunder shall constitute a certification by the
Company to the effect set forth in the preceding sentence (both as of the date
of such notice or request and, unless the Company otherwise notifies the Agent
prior to the date of such borrowing, issuance or creation and discount, as of
the date of such borrowing, issuance or creation and discount).

                    SECTION 7. Representations and Warranties. The Company
represents and warrants to the Agent and the Banks that:

                    7.01 Corporate Existence. The Company: (a) is a corporation,
partnership or other entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization; (b) has all
requisite corporate or other power, and has all material governmental licenses,
authorizations, consents and approvals necessary to own its assets and carry on
its business as now being or as proposed to be conducted; and (c) is qualified
to do business and is in good standing in all jurisdictions in which the nature
of the business conducted by it makes such qualification necessary and where
failure so to qualify could (either individually or in the aggregate) have a
Material Adverse Effect.

                    7.02 Financial Condition. The Company has heretofore
furnished to each of the Banks the balance sheet of the Company as at December
31, 2005 and the related statements of income and retained earnings of the
Company for the fiscal year ended on said date, with the opinion thereon of
Eisner LLP, and the unaudited balance sheet of the Company as at March 31, 2006
and the related statements of income and retained earnings of the Company for
the 3-month period ended on such date (subject, in the case of such financial
statements as at March 31, 2006, to normal year-end audit adjustments). All such
financial statements fairly present the financial condition of the Company as at
said dates and the results of its operations for the fiscal year and nine-month
period ended on said dates, all in accordance with generally accepted accounting
principles applied on a consistent basis. The Company does not have on the date
hereof any material contingent liabilities, liabilities for taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments, except as referred to or reflected or provided for in
said balance sheets as at said dates. Since December 31, 2005, there

-40-

--------------------------------------------------------------------------------



has been no material adverse change in the financial condition, operations,
business or prospects of the Company from that set forth in said financial
statements as at said date.

                    7.03 Litigation. There are no legal or arbitral proceedings,
or any proceedings by or before any governmental or regulatory authority or
agency, now pending or (to the knowledge of the Company) threatened against the
Company that, if adversely determined could (either individually or in the
aggregate) have a Material Adverse Effect.

                    7.04 No Breach. None of the execution and delivery of this
Agreement and the Notes and the other Basic Documents, the consummation of the
transactions herein and therein contemplated or compliance with the terms and
provisions hereof and thereof will conflict with or result in a breach of, or
require any consent under, the charter or by-laws of the Company, or any
applicable law or regulation, or any order, writ, injunction or decree of any
court or governmental authority or agency, or any agreement or instrument to
which the Company is a party or by which any of them or any of their Property is
bound or to which any of them is subject, or constitute a default under any such
agreement or instrument, or (except for the Liens created pursuant to the
Security Documents) result in the creation or imposition of any Lien upon any
Property of the Company pursuant to the terms of any such agreement or
instrument.

                    7.05 Action. The Company has all necessary corporate power,
authority and legal right to execute, deliver and perform its obligations under
each of the Basic Documents to which it is a party; the execution, delivery and
performance by the Company of each of the Basic Documents to which it is a party
have been duly authorized by all necessary corporate action on its part
(including, without limitation, any required shareholder approvals); and this
Agreement has been duly and validly executed and delivered by the Company and
constitutes, and each of the Notes and the other Basic Documents to which it is
a party when executed and delivered by the Company (in the case of the Notes,
for value) will constitute, its legal, valid and binding obligation, enforceable
against the Company in accordance with its terms.

                    7.06 Approvals. No authorizations, approvals or consents of,
and no filings or registrations with, any governmental or regulatory authority
or agency, or any securities exchange, are necessary for the execution, delivery
or performance by the Company of the Basic Documents to which it is a party or
for the legality, validity or enforceability hereof or thereof, except for
filings and recordings in respect of the Liens created pursuant to the Security
Documents.

                    7.07 Use of Credit. The Company is not engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose, whether immediate, incidental or ultimate, of buying or carrying
Margin Stock, and no part of the proceeds of any extension of credit hereunder
will be used to buy or carry any Margin Stock.

                    7.08 ERISA. Each Plan, and, to the knowledge of the Company,
each Multiemployer Plan, is in compliance in all material respects with, and has
been administered in all material respects in compliance with, the applicable
provisions of ERISA, the Code and any other Federal or State law, and no event
or condition has occurred and is continuing as to which the Company would be
under an obligation to furnish a report to the Banks under Section 8.01(c)
hereof.

-41-

--------------------------------------------------------------------------------



                    7.09 Taxes. The Company has filed, or has valid extensions
for the filing of, all Federal income tax returns and all other material tax
returns that are required to be filed by it and have paid all taxes due pursuant
to such returns or pursuant to any assessment received by the Company. The
charges, accruals and reserves on the books of the Company in respect of taxes
and other governmental charges are, in the opinion of the Company, adequate. The
Company has not given or been requested to give a waiver of the statute of
limitations relating to the payment of Federal, state, local and foreign taxes
or other impositions.

                    7.10 Indebtedness and Investments.

                    (a) Schedule I hereto is a complete and correct list, as of
the date of this Agreement, of each credit agreement, loan agreement, indenture,
purchase agreement, guarantee, letter of credit or other arrangement providing
for or otherwise relating to any Indebtedness or any extension of credit (or
commitment for any extension of credit) to, or guarantee by, the Company, and
the aggregate principal or face amount outstanding or that may be outstanding
under each such arrangement is correctly described in said Schedule I.

                    (b) Schedule II hereto is a complete and correct list, as of
the date of this Agreement, of all Investments held by the Company in any Person
and, for each such Investment, the nature of such Investment.

                    7.11 True and Complete Disclosure. The information, reports,
financial statements, exhibits and schedules furnished in writing by or on
behalf of the Company to the Agent or any Bank in connection with the
negotiation, preparation or delivery of this Agreement and the other Basic
Documents or included herein or therein or delivered pursuant hereto or thereto,
when taken as a whole do not contain any untrue statement of material fact or
omit to state any material fact necessary to make the statements herein or
therein, in light of the circumstances under which they were made, not
misleading. All written information furnished after the date hereof by the
Company to the Agent and the Banks in connection with this Agreement and the
other Basic Documents and the transactions contemplated hereby and thereby will
be true, complete and accurate in every material respect, or (in the case of
projections) based on reasonable estimates, on the date as of which such
information is stated or certified. There is no fact known to the Company that
could have a Material Adverse Effect that has not been disclosed herein, in the
other Basic Documents or in a report, financial statement, exhibit, schedule,
disclosure letter or other writing furnished to the Banks for use in connection
with the transactions contemplated hereby or thereby.

                    7.12 Subsidiaries. The Subsidiaries listed on Schedule III
hereto have no Property and no liabilities.

-42-

--------------------------------------------------------------------------------



                    SECTION 8. Covenants of the Company. The Company covenants
and agrees with the Banks and the Agent that, so long as any Commitment, Loan,
Letter of Credit Liability or Acceptance Liability is outstanding and until
payment in full of all amounts payable by the Company hereunder:

                    8.01 Financial Statements Etc. The Company shall deliver to
each of the Banks:

                    (a) as soon as available and in any event within 45 days
after the end of each quarterly fiscal period of each fiscal year of the
Company, either (x) the Company’s report on Form 10-Q for such fiscal quarter as
filed with the Securities and Exchange Commission, or (y) a statement of income
and retained earnings of the Company for such period and for the period from the
beginning of the respective fiscal year to the end of such period, and the
related balance sheet of the Company as at the end of such period, accompanied
by a certificate of a senior financial officer of the Company, which certificate
shall state that said financial statements fairly present the financial
condition and results of operations of the Company, in each case in accordance
with generally accepted accounting principles, consistently applied, as at the
end of, and for, such period (subject to normal year-end audit adjustments);

                    (b) as soon as available and in any event within 90 days
after the end of each fiscal year of the Company, either (x) the Company’s
report on Form 10-K for such fiscal year as filed with the Securities and
Exchange Commission, or (y) a statement of income, retained earnings and cash
flow of the Company for such fiscal year and the related balance sheet as at the
end of such fiscal year, and accompanied by an unqualified opinion thereon of
independent certified public accountants acceptable to the Banks, which opinion
shall state that said audited financial statements fairly present the financial
condition and results of operations of the Company as at the end of, and for,
such fiscal year in accordance with generally accepted accounting principles;

                    (c) as soon as possible, and in any event within ten days
after the Company knows or has reason to believe that any of the events or
conditions specified below with respect to any Plan or Multiemployer Plan has
occurred or exists, a statement signed by a senior financial officer of the
Company setting forth details respecting such event or condition and the action,
if any, that the Company or its ERISA Affiliate proposes to take with respect
thereto (and a copy of any report or notice required to be filed with or given
to PBGC by the Company or an ERISA Affiliate with respect to such event or
condition):

 

 

 

          (i) any reportable event, as defined in Section 4043(b) of ERISA and
the regulations issued thereunder, with respect to a Plan, as to which PBGC has
not by regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within 30 days of the occurrence of such event (provided that a failure
to meet the minimum funding standard of Section 412 of the Code or Section 302
of ERISA, including, without limitation, the failure to make on or before its
due date a required installment under Section 412(m) of the Code or Section
302(e) of ERISA, shall be a reportable event regardless of the issuance of any
waivers in accordance with Section 412(d) of the Code); and any request for a
waiver under Section 412(d) of the Code for any Plan;

-43-

--------------------------------------------------------------------------------



 

 

 

          (ii) the distribution under Section 4041 of ERISA of a notice of
intent to terminate any Plan or any action taken by the Company or an ERISA
Affiliate to terminate any Plan;

 

 

 

          (iii) the institution by PBGC of proceedings under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan, or the receipt by the Company or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by PBGC with respect to such
Multiemployer Plan;

 

 

 

          (iv) the complete or partial withdrawal from a Multiemployer Plan by
the Company or any ERISA Affiliate that results in liability under Section 4201
or 4204 of ERISA (including the obligation to satisfy secondary liability as a
result of a purchaser default) or the receipt by the Company or any ERISA
Affiliate of notice from a Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA or that it intends to
terminate or has terminated under Section 4041A of ERISA;

 

 

 

          (v) the institution of a proceeding by a fiduciary of any
Multiemployer Plan against the Company or any ERISA Affiliate to enforce Section
515 of ERISA, which proceeding is not dismissed within 30 days; and

 

 

 

          (vi) the adoption of an amendment to any Plan that, pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA, would result in the loss
of tax-exempt status of the trust of which such Plan is a part if the Company or
an ERISA Affiliate fails to timely provide security to the Plan in accordance
with the provisions of said Sections;

 

 

 

(d) as soon as available and in any event within 14 Business Days after:

 

 

 

          (i) the end of each bi-weekly accounting period (ending each Friday of
each other calendar week) of the Company if the Borrowing Base at the end of
such bi-weekly accounting period is an amount that is less than the aggregate
outstanding amount of Loans, Acceptance Liabilities and Letter of Credit
Liabilities plus $1,000,000,

 

 

 

          (ii) the end of each monthly accounting period (ending on the last day
of the second complete week occurring in such month), if the Borrowing Base at
the end of such monthly accounting period is an amount that is equal to or
greater than the aggregate outstanding amount of Loans, Acceptance Liabilities
and Letter of Credit Liabilities plus $1,000,000, and

 

 

 

          (iii) any other accounting period for which any Bank requests a
Borrowing Base Certificate,

each of the following:

-44-

--------------------------------------------------------------------------------



 

 

 

          (x) a Borrowing Base Certificate as at the last day of such accounting
period, and

 

 

 

          (y) a report, as of the last day of such accounting period, setting
forth (A) the aging of the Receivables, specifying both the names of the
respective account debtors and the period of time each such account has been
past due and (B) a list of the Eligible Receivables and, on and after the
Australian Effective Date, Australian Receivables;

                    (e) from time to time at the request of the Agent (but, so
long as no Default is continuing, no more than once in any fiscal year), a
report as of the end of any fiscal quarter, in form and substance satisfactory
to the Required Banks, of an independent collateral auditor satisfactory to the
Required Banks (which may be, or be affiliated with, one of the Banks):

 

 

 

          (i) with respect to the Receivables and Inventory components included
in the Borrowing Base as at the end of such fiscal quarter which report shall
indicate that, based upon a review by such auditors of the Receivables
(including, without limitation, verification with respect to the amount, aging,
identity and credit of the respective account debtors and the billing practices
of the Company) and Inventory (including, without limitation, verification as to
the value, location and respective types), the information set forth in the
Borrowing Base Certificate delivered by the Company as at the end of such fiscal
quarter is accurate and complete in all material respects,

 

 

 

          (ii) with respect to the insurance policy or policies covering any of
the Receivables, and

 

 

 

          (iii) with respect to the agreements entered into by the Company with
its customers and its suppliers;

                    (f) promptly upon the mailing thereof to the shareholders of
the Company generally, copies of all financial statements, reports and proxy
statements so mailed;

                    (g) promptly after the Company knows or has reason to
believe that any Default has occurred, a notice of such Default describing the
same in reasonable detail and, together with such notice or as soon thereafter
as possible, a description of the action that the Company has taken or proposes
to take with respect thereto; and

                    (h) from time to time such other information regarding the
financial condition, operations, business or prospects of the Company
(including, without limitation, any Plan or Multiemployer Plan and any reports
or other information required to be filed under ERISA) as any Bank or the Agent
may reasonably request.

The Company will furnish to each Bank, at the time it furnishes each set of
financial statements pursuant to paragraph (a) or (b) above, a certificate of a
senior financial officer of the Company (the “Compliance Certificate”) (i) to
the effect that no Default has occurred and is continuing (or, if any Default
has occurred and is continuing, describing the same in reasonable detail and

-45-

--------------------------------------------------------------------------------



describing the action that the Company has taken or proposes to take with
respect thereto) and (ii) setting forth in reasonable detail the computations
necessary to determine whether the Company is in compliance with Sections 8.07,
8.08(d), 8.09, 8.10 and 8.11 hereof as of the end of the respective quarterly
fiscal period or fiscal year.

                    8.02 Litigation. The Company will promptly (and in any event
no later than five Business Days after the Company has notice of the same) give
to each Bank notice of all legal or arbitral proceedings, and of all proceedings
by or before any governmental or regulatory authority or agency, and any
material development in respect of such legal or other proceedings, affecting
the Company or any of its Subsidiaries, except proceedings that, if adversely
determined, would not (either individually or in the aggregate) have a Material
Adverse Effect. Without limiting the generality of the foregoing, the Company
will give to each Bank notice of the assertion of any environmental matter by
any Person against, or with respect to the activities of, the Company or any of
its Subsidiaries and notice of any alleged violation of or non-compliance with
any Environmental Laws or any permits, licenses or authorizations, other than
any environmental matter or alleged violation that, if adversely determined,
would not (either individually or in the aggregate) have a Material Adverse
Effect.

                    8.03 Existence, Etc. The Company will:

                    (a) preserve and maintain its legal existence and all of its
material rights, privileges, licenses and franchises;

                    (b) comply with the requirements of all applicable laws,
rules, regulations and orders of governmental or regulatory authorities if
failure to comply with such requirements could (either individually or in the
aggregate) have a Material Adverse Effect;

                    (c) pay and discharge all taxes, assessments and
governmental charges or levies imposed on it or on its income or profits or on
any of its Property prior to the date on which penalties attach thereto, except
for any such tax, assessment, charge or levy the payment of which is being
contested in good faith and by proper proceedings and against which adequate
reserves are being maintained;

                    (d) maintain all of its Properties used or useful in its
business in good working order and condition, ordinary wear and tear excepted;

                    (e) keep adequate records and books of account, in which
complete entries will be made in accordance with generally accepted accounting
principles consistently applied; and

                    (f) permit representatives of any Bank or the Agent, during
normal business hours and upon reasonable prior notice (which such notice shall
not be required at any time an Event of Default has occurred and is continuing),
to examine, copy and make extracts from its books and records, to inspect any of
its Properties, and to discuss its business and affairs with its officers, all
to the extent reasonably requested by such Bank or the Agent (which notice shall
specify the reasons (determined by such Bank or the Agent in its sole
discretion) for such examination, inspections or discussions).

-46-

--------------------------------------------------------------------------------



                    8.04 Insurance. The Company will, and will cause its
Non-Dormant Subsidiaries to, maintain insurance with financially sound and
reputable insurance companies, and with respect to Property and risks of a
character usually maintained by corporations engaged in the same or similar
business similarly situated, against loss, damage and liability of the kinds and
in the amounts customarily maintained by such corporations, including, in any
event, marine and credit insurance policies covering the Company’s or its
Non-Dormant Subsidiaries’, as the case may be, inventory and accounts
receivable, respectively, in amounts, pursuant to policies, and issued by
insurers, acceptable to the Required Banks. The Company shall maintain key-man
insurance on the life of Nathan Kahn in an amount not less than $2,000,000. The
Company shall (a) no later than two Business Days of the Closing Date, cause all
such insurance (other than workers’ compensation) to name the Agent as loss
payee (to the extent covering risk of loss or damage to tangible property) and
as an additional named insured as its interests may appear (to the extent
covering any other risk), and furnish the Agent evidence of the same, and (b) at
least annually, furnish to the Agent certificates of insurance evidencing the
existence of all insurance required to be maintained pursuant to this Section
8.04 and the designation of the Agent as the loss payee or additional named
insured, as the case may be, thereunder to the extent required by this Section
8.04. With respect to the key-man insurance, (x) no later than two Business Days
after the Closing Date, such insurance shall be assigned to the Agent (for the
benefit of the Banks), (y) no later than two Business Days after the Closing
Date, the Company shall furnish to the Banks evidence of notice to the insurer
of such assignment and acknowledgement of receipt by such insurer, and (z) the
Agent and the Banks agree to release their security interest in such insurance
upon the termination or expiration of the Commitments, the expiry or termination
of all Letters of Credit and Acceptances and the payment in full of all amounts
payable by the Company hereunder and under the other Basic Documents, and to
remit any proceeds received by the Agent or any Bank thereafter (or after the
payment in full of all such amounts) to the beneficiary or beneficiaries of such
insurance.

                    8.05 Prohibition of Fundamental Changes. The Company will
not enter into any transaction of merger or consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution). The Company will not acquire any business or Property from, or
capital stock of, or be a party to any acquisition of, any Person except for
purchases of inventory and other Property to be sold or used in the ordinary
course of business. The Company will not convey, sell, lease, transfer or
otherwise dispose of, in one transaction or a series of transactions, any part
of its business or Property, whether now owned or hereafter acquired (including,
without limitation, receivables and leasehold interests, but excluding any
inventory or other Property sold or disposed of in the ordinary course of
business and on ordinary business terms).

                    8.06 Limitation on Liens. The Company will not create,
incur, assume or suffer to exist any Lien upon any of its Property and will not
allow any of its Subsidiaries to create, incur, assume or suffer to exist any
Lien upon any of their respective Property, whether now owned or hereafter
acquired, except:

                    (a) Liens created pursuant to the Security Documents;

-47-

--------------------------------------------------------------------------------



                    (b) Liens imposed by any governmental authority for taxes,
assessments or charges not yet due or that are being contested in good faith and
by appropriate proceedings if adequate reserves with respect thereto are
maintained on the books of the Company in accordance with GAAP;

                    (c) carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith and by appropriate proceedings and Liens securing judgments but only
to the extent for an amount and for a period not resulting in an Event of
Default under Section 9(h) hereof;

                    (d) pledges or deposits under worker’s compensation,
unemployment insurance and other social security legislation;

                    (e) Liens on the warehouse facility in Baltimore, Maryland
securing the Indebtedness permitted under Section 8.07(c) hereof;

                    (f) deposits to secure the performance of bids, trade
contracts (other than for Indebtedness), leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business; and

                    (g) Liens securing Indebtedness permitted pursuant to
Section 8.07(e) hereof.

                    8.07 Indebtedness. The Company will not, and will not allow
any of its Subsidiaries to, create, incur or suffer to exist any Indebtedness
except:

                    (a) Indebtedness to the Banks hereunder;

                    (b) Indebtedness outstanding on the date hereof and listed
in Schedule I hereto (excluding, however, following the making of the initial
Loans hereunder, the Indebtedness to be repaid with the proceeds of such Loans,
as indicated on said Schedule I);

                    (c) Indebtedness of 6900 Quad Avenue, LLC under the Quad
Avenue Loan Agreement in an aggregate amount not to exceed $2,535,000, the
proceeds of which shall have been used to finance the acquisition of the
warehouse facility in Baltimore, Maryland, and any Guarantee by the Company of
such Indebtedness;

                    (d) Subordinated Debt;

                    (e) purchase money Indebtedness for capital equipment and/or
capital leases in an aggregate outstanding principal amount not to exceed at any
time $1,000,000; and

                    (f) other unsecured Indebtedness in an aggregate outstanding
principal amount not to exceed at any time $250,000.

                    8.08 Investments. If a Default shall have occurred and be
continuing, the Company will not, nor will it permit any of its Subsidiaries to,
make or permit to remain outstanding any Investments except:

-48-

--------------------------------------------------------------------------------



                    (a) Investments outstanding on the date hereof and
identified in Schedule II hereto;

                    (b) deposit accounts with banks;

                    (c) Interest Rate Protection Agreements and commodities
hedge agreements entered into in the ordinary course of business and not for
speculative purposes; and

                    (d) other Investments in an aggregate outstanding principal
amount not to exceed at any time $500,000.

                    8.09 Leverage Ratio. The Company will not permit the
Leverage Ratio to exceed (a) at any time during the period commencing on the
Closing Date and ending on June 30, 2007, 6.00 to 1 and (b) at any time
thereafter, 5.50 to 1.

                    8.10 Tangible Net Worth. The Company will not permit its
Tangible Net Worth to be less than $20,000,000.

                    8.11 No Net Loss. The Company will not permit its net
earnings (calculated before taxes in accordance with GAAP) to be a negative
number for two or more consecutive quarters.

                    8.12 Lines of Business. The Company will not engage to any
substantial extent in any line or lines of business activity other than the
business of acquiring, selling, trading, extruding and otherwise dealing in
aluminum semi-finished products (or other similar metal products).

                    8.13 Dividend Payments. The Company will not, nor will it
permit any of its Subsidiaries to, declare or make any Dividend Payment at any
time if (a) a Default shall have occurred and be continuing or (b) immediately
after giving effect to making such Dividend Payment any Default would be
continuing.

                    8.14 Use of Proceeds. The Company will use the proceeds of
the extensions of credit hereunder for working capital and for its other general
corporate purposes (in compliance with all applicable legal and regulatory
requirements, including, without limitation, Regulations T, U and X and the
Securities Act of 1933 and the Securities Act of 1934 and the regulations
thereunder); provided that neither the Agent nor any Bank shall have any
responsibility as to the use of any of such proceeds.

                    8.15 Subordinated Debt. The Company will not purchase,
redeem, retire or otherwise acquire for value, or set apart any money for any
sinking, defeasance or other analogous fund for, the purchase, redemption,
retirement or other acquisition of, or make any payment or prepayment of the
principal of or interest on, or any other amount owing in respect of, any
Subordinated Debt, except for regularly scheduled payments of principal and
interest in respect thereof required pursuant to the instruments evidencing such
Subordinated Debt.

-49-

--------------------------------------------------------------------------------



                    8.16 Dormant Subsidiaries. The Company will not (i) transfer
any Property to, or make any Investments, in any of the Subsidiaries listed on
Schedule III hereto, and (ii) permit any of said Subsidiaries to acquire any
Property or incur any liabilities.

                    8.17 Additional Guarantors. The Company will take such
action, and will cause each of its domestic Subsidiaries (other than the Quad
Avenue Subsidiary) to take such action, from time to time as shall be necessary
to ensure that all domestic Subsidiaries (other than the Quad Avenue Subsidiary)
of the Company duly execute and deliver a Guarantee in favor of the Agent
substantially in the form of Exhibit D hereto (a “Subsidiary Guarantee”).
Without limiting the generality of the foregoing, in the event it or any of its
Subsidiaries shall form or acquire any new domestic Subsidiary (other than the
Quad Avenue Subsidiary), the Company or the respective Subsidiary will cause
such new domestic Subsidiary (other than the Quad Avenue Subsidiary) to become a
“Guarantor” hereunder pursuant to a written instrument in form and substance
satisfactory to each Bank and the Agent, and to deliver such proof of corporate
action, incumbency of officers, opinions of counsel and other documents as is
consistent with those delivered by the Company pursuant to Section 6.01 hereof
upon the Closing Date or as any Bank or the Agent shall have requested.

                    SECTION 9. Events of Default. If one or more of the
following events (herein called “Events of Default”) shall occur and be
continuing:

                    (a) The Company shall default in the payment when due
(whether at stated maturity or upon mandatory or optional prepayment) of (i) any
principal of any Loan or any Acceptance or any Reimbursement Obligation, any fee
or any other amount payable by it hereunder (other than interest) or under any
other Basic Document or (ii) any interest on any Loan or any Acceptance or any
Reimbursement Obligation and, if the Company has sufficient funds in its
accounts maintained at the Agent and the Agent has not debited such accounts to
make such payment of interest, such default shall continue unremedied for two
Business Days after notice thereof to the Company by the Agent; or

                    (b) The Company shall default in the payment when due of any
principal of or interest on any of its other material indebtedness or any of its
Subsidiaries shall default in the payment when due of any principal of or
interest on any of its material indebtedness; or any event specified in any
note, agreement, indenture or other document evidencing or relating to any such
indebtedness shall occur if the effect of such event is to cause, or (with the
giving of any notice or the lapse of time or both) to permit the holder or
holders of such indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, such indebtedness to become due, or to be prepaid in full
(whether by redemption, purchase, offer to purchase or otherwise), prior to its
stated maturity; or

                    (c) Any representation, warranty or certification made or
deemed made herein or in any other Basic Document (or in any modification or
supplement hereto or thereto) by the Company or any of its Subsidiaries, or any
certificate furnished to any Bank or the Agent pursuant to the provisions hereof
or thereof, shall prove to have been false or misleading as of the time made or
furnished in any material respect; or

-50-

--------------------------------------------------------------------------------



                    (d) The Company shall default in the performance of any of
its obligations under any of Sections 8.01(g), 8.05, 8.06, 8.07, 8.08, 8.09,
8.10, 8.11, 8.13 or 8.15 hereof or any Obligor shall default in the performance
of any of its obligations under the Security Agreement or (after the Australian
Effective Date) the Floating Charge; the Company shall default in the
performance of its obligations under Section 8.01(d) hereof and such default
shall continue unremedied for a period of three Business Days after notice
thereof to the Company by the Agent or any Bank (through the Agent); or the
Company shall default in the performance of any of its other obligations in this
Agreement or any other Basic Document and such default shall continue unremedied
for a period of thirty or more days after notice thereof to the Company by the
Agent or any Bank (through the Agent); or

                    (e) The Company or any of its Subsidiaries shall admit in
writing its inability to, or be generally unable to, pay its debts as such debts
become due; or

                    (f) The Company or any of its Subsidiaries shall (i) apply
for or consent to the appointment of, or the taking of possession by, a
receiver, custodian, trustee, examiner or liquidator of itself or of all or a
substantial part of its Property, (ii) make a general assignment for the benefit
of its creditors, (iii) commence a voluntary case under the Bankruptcy Code,
(iv) file a petition seeking to take advantage of any other law relating to
bankruptcy, insolvency, reorganization, liquidation, dissolution, arrangement or
winding-up, or composition or readjustment of debts, (v) fail to controvert in a
timely and appropriate manner, or acquiesce in writing to, any petition filed
against it in an involuntary case under the Bankruptcy Code or (vi) take any
corporate action for the purpose of effecting any of the foregoing; or

                    (g) A proceeding or case shall be commenced, without the
application or consent of the Company or any of its Subsidiaries, in any court
of competent jurisdiction, seeking (i) its reorganization, liquidation,
dissolution, arrangement or winding-up, or the composition or readjustment of
its debts, (ii) the appointment of a receiver, custodian, trustee, examiner,
liquidator or the like of the Company or any of its Subsidiaries or of all or
any substantial part of its Property, or (iii) similar relief in respect of the
Company or any of its Subsidiaries under any law relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts,
and such proceeding or case shall continue undismissed, or an order, judgment or
decree approving or ordering any of the foregoing shall be entered and continue
unstayed and in effect, for a period of 60 or more days; or an order for relief
against the Company or any of its Subsidiaries shall be entered in an
involuntary case under the Bankruptcy Code; or

                    (h) A final judgment or judgments for the payment of money
in excess of $500,000 (exclusive of judgment amounts fully covered by insurance
where the insurer has admitted liability in respect of such judgment) shall be
rendered by one or more courts, administrative tribunals or other bodies having
jurisdiction against the Company or any of its Subsidiaries and the same shall
not be discharged (or provision shall not be made for such discharge), or a stay
of execution thereof shall not be procured, within 30 days from the date of
entry thereof and the Company or any of its Subsidiaries shall not, within said
period of 30 days, or such longer period during which execution of the same
shall have been stayed, appeal therefrom and cause the execution thereof to be
stayed during such appeal; or

-51-

--------------------------------------------------------------------------------



                    (i) An event or condition specified in Section 8.01(c)
hereof shall occur or exist with respect to any Plan or Multiemployer Plan and,
as a result of such event or condition, together with all other such events or
conditions, the Company or any ERISA Affiliate shall incur or in the opinion of
the Required Banks shall be reasonably likely to incur a liability to a Plan, a
Multiemployer Plan or PBGC (or any combination of the foregoing) that, in the
determination of the Required Banks, would (either individually or in the
aggregate) have a Material Adverse Effect; or

                    (j) (i) The Principal Shareholders shall cease to own
beneficially and of record at least 33% of the issued and outstanding capital
stock having voting power to elect members of the Board of Directors of the
Company or (ii) Nathan Kahn shall cease to be President of the Company;

                    (k) The Liens created by the Security Documents shall at any
time not constitute a valid and perfected Lien on the collateral intended to be
covered thereby (to the extent perfection by filing, registration, recordation
or possession is required herein or therein) in favor of the Banks, free and
clear of all other Liens (other than Liens permitted under Section 8.06 hereof
or under the respective Security Documents), or, except for expiration in
accordance with its terms, any of the Security Documents shall for whatever
reason be terminated or cease to be in full force and effect, or the
enforceability thereof shall be contested by the Company; or

                    (l) 6900 Quad Avenue, LLC shall default in the performance
of its obligations under Section 4(a) of the Quad Avenue Loan Agreement;

THEREUPON: (1) in the case of an Event of Default other than one referred to in
clause (f) or (g) of this Section 9, the Agent may with the consent of the
Required Banks, and, upon request of the Required Banks shall by notice to the
Company, terminate the Commitments and/or declare the principal amount then
outstanding of, and the accrued interest on, the Loans, the Acceptances, the
Reimbursement Obligations and all other amounts payable by the Company hereunder
and under the Notes (including, without limitation, any amounts payable under
Section 5.04 or 5.05 hereof) to be forthwith due and payable, whereupon such
amounts shall be immediately due and payable without presentment, demand,
protest or other formalities of any kind, all of which are hereby expressly
waived by the Company; and (2) in the case of the occurrence of an Event of
Default referred to in clause (f) or (g) of this Section 9, the Commitments
shall automatically be terminated and the principal amount then outstanding of,
and the accrued interest on, the Loans, the Acceptances, the Reimbursement
Obligations and all other amounts payable by the Company hereunder and under the
Notes (including, without limitation, any amounts payable under Section 5.04
or 5.05 hereof) shall automatically become immediately due and payable without
presentment, demand, protest or other formalities of any kind, all of which are
hereby expressly waived by the Company.

                    In addition, upon the occurrence and during the continuance
of any Event of Default (if the Agent has declared the principal amount then
outstanding of, and accrued interest on, the Loans and all other amounts payable
by the Company hereunder and under the Notes to be due and payable), the Company
agrees that it shall, if requested by the Agent or the Required Banks through
the Agent (and, in the case of any Event of Default referred to in clause (f)
or (g) of this Section 9, forthwith, without any demand or the taking of any
other action by the Agent or

-52-

--------------------------------------------------------------------------------



such Banks) provide cover for the Letter of Credit Liabilities by paying to the
Agent immediately available funds in an amount equal to the then aggregate
undrawn face amount of all Letters of Credit, which funds shall be held by the
Agent in the Collateral Account as collateral security in the first instance for
the Letter of Credit Liabilities and be subject to withdrawal only as therein
provided.

                    SECTION 10. The Agent.

                    10.01 Appointment, Powers and Immunities. Each Bank hereby
irrevocably appoints and authorizes the Agent to act as its agent hereunder and
under the other Basic Documents with such powers as are specifically delegated
to the Agent by the terms of this Agreement and of the other Basic Documents,
together with such other powers as are reasonably incidental thereto. The Agent
(which term as used in this sentence and in Section 10.05 and the first sentence
of Section 10.06 hereof shall include reference to its affiliates and its own
and its affiliates’ officers, directors, employees and agents): (a) shall have
no duties or responsibilities except those expressly set forth in this Agreement
and in the other Basic Documents, and shall not by reason of this Agreement or
any other Basic Document be a trustee for any Bank; (b) shall not be responsible
to the Banks for any recitals, statements, representations or warranties
contained in this Agreement or in any other Basic Document, or in any
certificate or other document referred to or provided for in, or received by any
of them under, this Agreement or any other Basic Document, or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement, any Note or any other Basic Document or any other document referred
to or provided for herein or therein or for any failure by the Company or any
other Person to perform any of its obligations hereunder or thereunder;
(c) shall not be required to initiate or conduct any litigation or collection
proceedings hereunder or under any other Basic Document, unless so directed by
the Required Lenders; (d) shall not be required to act as collateral agent
hereunder or otherwise be responsible for any collateral security granted in
connection herewith except with respect to any collateral that cannot be
perfected by filing Uniform Commercial Code financing statements; and (e) shall
not be responsible for any action taken or omitted to be taken by it hereunder
or under any other Basic Document or under any other document or instrument
referred to or provided for herein or therein or in connection herewith or
therewith, except for its own gross negligence or willful misconduct. The Agent
may employ agents and attorneys-in-fact and shall not be responsible for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
in good faith. The Agent may deem and treat the payee of any Note as the holder
thereof for all purposes hereof unless and until a notice of the assignment or
transfer thereof shall have been filed with the Agent.

                    10.02 Reliance by Agent. The Agent shall be entitled to rely
upon any certification, notice or other communication (including, without
limitation, any thereof by telephone, telecopy, telex, telegram or cable)
believed by it to be genuine and correct and to have been signed or sent by or
on behalf of the proper Person or Persons, and upon advice and statements of
legal counsel, independent accountants and other experts selected by the Agent.
As to any matters not expressly provided for by this Agreement or any other
Basic Document, the Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder or thereunder in accordance with instructions
given by the Required Banks and such instructions of

-53-

--------------------------------------------------------------------------------



such Banks and any action taken or failure to act pursuant thereto shall be
binding on all of the Banks.

                    10.03 Defaults. The Agent shall not be deemed to have
knowledge or notice of the occurrence of a Default (other than payment Defaults)
unless the Agent has received notice from a Bank or the Company specifying such
Default and stating that such notice is a “Notice of Default”. In the event that
the Agent receives such a notice of the occurrence of a Default or becomes aware
of a payment Default, the Agent shall give prompt notice thereof to the Banks.
The Agent shall (subject to Section 10.07 hereof) take such action with respect
to such Default as shall be directed by the Required Banks, provided that,
unless and until the Agent shall have received such directions, the Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default as it shall deem advisable in the best
interest of the Banks except to the extent that this Agreement expressly
requires that such action be taken, or not be taken, only with the consent or
upon the authorization of the Required Banks.

                    10.04 Rights as a Bank. With respect to its Commitments and
the Loans made by it, JPMorgan (and any successor acting as Agent) in its
capacity as a Bank hereunder shall have the same rights and powers hereunder as
any other Bank and may exercise the same as though it were not acting as the
Agent, and the term “Bank” or “Banks” shall, unless the context otherwise
indicates, include the Agent in its individual capacity. JPMorgan (and any
successor acting as Agent) and its affiliates may (without having to account
therefor to any Bank) accept deposits from, lend money to, make investments in
and generally engage in any kind of banking, trust or other business with the
Company (and any of its Subsidiaries or Affiliates) as if it were not acting as
the Agent, and JPMorgan and its affiliates may accept fees and other
consideration from the Company for services in connection with this Agreement or
otherwise without having to account for the same to the Banks.

                    10.05 Indemnification. The Banks agree to indemnify the
Agent (to the extent not reimbursed under Section 11.03 hereof, but without
limiting the obligations of the Company under said Section 11.03, ratably in
accordance with their respective Revolving Loan Commitments, for any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever that may be
imposed on, incurred by or asserted against the Agent (including by any Bank)
arising out of or by reason of any investigation in or in any way relating to or
arising out of this Agreement or any other Basic Document or any other documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby (including, without limitation, the costs and
expenses that the Company is obligated to pay under Section 11.03 hereof but
excluding, unless a Default has occurred and is continuing, normal
administrative costs and expenses incident to the performance of its agency
duties hereunder) or the enforcement of any of the terms hereof or thereof or of
any such other documents, provided that no Bank shall be liable for any of the
foregoing to the extent they arise from the gross negligence or willful
misconduct of the party to be indemnified.

                    10.06 Non-Reliance on Agent and Other Banks. Each Bank
agrees that it has, independently and without reliance on the Agent or any other
Bank, and based on such documents and information as it has deemed appropriate,
made its own credit analysis of the

-54-

--------------------------------------------------------------------------------



Company and decision to enter into this Agreement and that it will,
independently and without reliance upon the Agent or any other Bank, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own analysis and decisions in taking or not taking action
under this Agreement or under any other Basic Document. The Agent shall not be
required to keep itself informed as to the performance or observance by any
Obligor of this Agreement or any of the other Basic Documents or any other
document referred to or provided for herein or therein or to inspect the
Properties or books of the Company. Except for notices, reports and other
documents and information expressly required to be furnished to the Banks by the
Agent hereunder or under the Security Documents, the Agent shall not have any
duty or responsibility to provide any Bank with any credit or other information
concerning the affairs, financial condition or business of the Company (or any
of its affiliates) that may come into the possession of the Agent or any of its
affiliates.

                    10.07 Failure to Act. Except for action expressly required
of the Agent hereunder and under the other Basic Documents, the Agent shall in
all cases be fully justified in failing or refusing to act hereunder and
thereunder unless it shall receive further assurances to its satisfaction from
the Banks of their indemnification obligations under Section 10.05 hereof
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action.

                    10.08 Resignation or Removal of Agent. Subject to the
appointment and acceptance of a successor Agent as provided below, the Agent may
resign at any time by giving notice thereof to the Banks and the Company, and
the Agent may be removed at any time with or without cause by the Required
Banks. Upon any such resignation or removal, the Required Banks shall have the
right to appoint a successor Agent, subject (in the case of any successor Agent
that is not a Bank at such time) to the Company’s approval of such successor
Agent. If no successor Agent shall have been so appointed by the Required Banks
(or if the Company shall fail to approve such a successor Agent) and shall have
accepted such appointment within 30 days after the retiring Agent’s giving of
notice of resignation or the Required Banks’ removal of the retiring Agent, then
the retiring Agent may, on behalf of the Banks, subject to the Company’s
approval, appoint a successor Agent, that shall be a bank that has an office in
New York, New York. Upon the acceptance of any appointment as Agent hereunder by
a successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations
hereunder. After any retiring Agent’s resignation or removal hereunder as Agent,
the provisions of this Section 10 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
the Agent.

                    10.09 Agency Fee. So long as the Commitments are in effect
and until payment in full of the principal of and interest on the Loans and all
other amounts payable by the Company hereunder, the Company will pay to the
Agent an agency fee as mutually agreed upon.

                    10.10 Consents under Other Basic Documents. Except as
otherwise provided in Section 11.04 hereof with respect to this Agreement, the
Agent may, with the prior consent of the Required Banks (but not otherwise),
consent to any modification, supplement or waiver under any of the Basic
Documents, provided that, without the prior consent of each Bank, the

-55-

--------------------------------------------------------------------------------



Agent shall not (except as provided herein or in the Security Documents) release
any collateral or otherwise terminate any Lien under any Basic Document
providing for collateral security, or agree to additional obligations being
secured by such collateral security (unless the Lien for such additional
obligations shall be junior to the Lien in favor of the other obligations
secured by such Basic Document).

                    SECTION 11. Miscellaneous.

                    11.01 Waiver. No failure on the part of the Agent or any
Bank to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege under this Agreement or the Note shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege under this Agreement or any Note preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The remedies provided herein are cumulative and not exclusive of any remedies
provided by law.

                    11.02 Notices. All notices, requests and other
communications provided for herein and under the Security Documents (including,
without limitation, any modifications of, or waivers, requests or consents
under, this Agreement) shall be given or made in writing (including, without
limitation, by facsimile) delivered to the intended recipient at the “Address
for Notices” specified below its name on the signature pages hereof; or, as to
any party, at such other address as shall be designated by such party in a
notice to each other party. Except as otherwise provided in this Agreement, all
such communications shall be deemed to have been duly given (a) if transmitted
by facsimile, when the confirmation of transmission thereof is received by the
transmitter, (b) when personally delivered or (c) in the case of a mailed
notice, upon receipt, in each case given or addressed as aforesaid. The parties
hereto agree that delivery of an executed counterpart of a signature page to
this Agreement and each other Basic Document by facsimile (or electronic
transmission) shall be effective as delivery of an original executed counterpart
of this Agreement or such other Basic Document.

                    11.03 Expenses, etc. The Company agrees to pay or reimburse
each of the Banks and the Agent for: (a) all reasonable out-of-pocket costs and
expenses of each Bank and the Agent (including, without limitation, the
reasonable fees and expenses of Mayer, Brown, Rowe & Maw LLP, special New York
counsel to the Banks) in connection with (i) the negotiation, preparation,
execution and delivery of this Agreement and the other Basic Documents and the
extension of credit hereunder and (ii) the negotiation or preparation of any
modification, supplement or waiver of any of the terms of this Agreement or any
of the other Basic Documents (whether or not consummated); (b) all reasonable
out-of-pocket costs and expenses of each Bank and the Agent (including, without
limitation, the reasonable fees and expenses of legal counsel) in connection
with (i) any Default and any enforcement or collection proceedings resulting
therefrom, including, without limitation, all manner of participation in or
other involvement with (x) bankruptcy, insolvency, receivership, foreclosure,
winding up or liquidation proceedings, (y) judicial or regulatory proceedings
and (z) workout, restructuring or other negotiations or proceedings (whether or
not the workout, restructuring or transaction contemplated thereby is
consummated) and (ii) the enforcement of this Section 11.03; and (c) all
transfer, stamp, documentary or other similar taxes, assessments or charges
levied by any

-56-

--------------------------------------------------------------------------------



governmental or revenue authority in respect of this Agreement or any of the
other Basic Documents or any other document referred to herein or therein and
all costs, expenses, taxes, assessments and other charges incurred in connection
with any filing, registration, recording or perfection of any security interest
contemplated by any Basic Document or any other document referred to therein.

                    The Company hereby agrees to indemnify the Agent and each
Bank and their respective directors, officers, employees, attorneys and agents
from, and hold each of them harmless against, any and all losses, liabilities,
claims, damages or expenses incurred by any of them arising out of or by reason
of any investigation or litigation or other proceedings (including, without
limitation, any and all losses, liabilities, claims, damages or expenses
incurred by the Agent to any Bank, whether or not the Agent or any Bank is a
party thereto) relating to the extensions of credit hereunder or any actual or
proposed use by the Company of the proceeds of any of the extensions of credit
hereunder, including, without limitation, the reasonable fees and disbursements
of counsel incurred in connection with any such investigation or litigation or
other proceedings (but excluding any such losses, liabilities, claims, damages
or expenses incurred by reason of the gross negligence or willful misconduct of
the Person to be indemnified).

                    11.04 Amendments, Etc. Except as otherwise expressly
provided in this Agreement, any provision of this Agreement may be modified or
supplemented only by an instrument in writing signed by the Company, the Agent
and the Required Banks, or by the Company and the Agent acting with the consent
of the Required Banks, and any provision of this Agreement may be waived by the
Required Banks or by the Agent acting with the consent of the Required Banks;
provided that: (a) no modification, supplement or waiver shall, unless by an
instrument signed by all of the Banks affected thereby or by the Agent acting
with the consent of all of the Banks affected thereby: (i) increase, or extend
the term of any of the Commitments of such Banks, or extend the time or waive
any requirement for the reduction or termination of any of the Commitments of
such Banks, (ii) extend the date fixed for the payment of principal of or
interest on any Loan, the Reimbursement Obligations, the Acceptances or any fee
hereunder, (iii) reduce the amount of any such payment of principal on Loans,
Reimbursement Obligations or Acceptances, (iv) reduce the amount of or rate at
which interest is payable thereon or any fee is payable hereunder, (v) alter the
rights or obligations of the Company to prepay Loans, (vi) alter the terms of
this Section 11.04, (vii) modify the definition of the term “Required Banks”, or
modify in any other manner the number or percentage of the Banks required to
make any determinations or waive any rights hereunder or to modify any provision
hereof, (viii) modify the definition of “Borrowing Base” or any of the defined
terms used therein, (ix) waive any of the conditions precedent set forth in
Section 6.01 hereof, (x) amend or waive Section 4.03 of this agreement or (xi)
release any Guarantor; and (b) any modification or supplement of Section 10
hereof shall require the consent of the Agent.

                    11.05 Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

-57-

--------------------------------------------------------------------------------



                    11.06 Assignments and Participations.

                    (a) The Company may not assign any of its rights or
obligations hereunder, under the Acceptances or under the Notes without the
prior consent of all the Banks and the Agent.

                    (b) Each Bank may assign any of its Loans, its Acceptances,
its Note, and its Revolving Loan Commitment (but only with the consent of, in
the case of the outstanding Revolving Loan Commitment, the Company (but the
consent of the Company shall be required only so long as no Default shall be
continuing) and the Agent and, in the case of the Revolving Loan Commitment or a
Letter of Credit Interest, the Issuing Bank and, in the case of an Acceptance,
the Accepting Bank, each such required consent not to be unreasonably withheld
or delayed); provided that (i) no such consent by the Company or the Agent shall
be required in the case of any assignment to another Bank; (ii) any such partial
assignment shall be in an amount at least equal to $5,000,000; and (iii) each
such assignment by a Bank of its Loans, Note, Revolving Loan Commitment, Letter
of Credit Interest or Acceptances shall be made in such manner so that the same
portion of its Loans, Note, Revolving Loan Commitment, Letter of Credit Interest
and Acceptances is assigned to the respective assignee. Upon execution and
delivery by the assignee to the Company, the Agent and the Issuing Bank of an
instrument in writing pursuant to which such assignee agrees to become a “Bank”
hereunder (if not already a Bank) having the Revolving Loan Commitment(s),
Loans, Acceptances and, if applicable, Letter of Credit Interest specified in
such instrument, and upon consent thereto by the Company, the Agent and the
Issuing Bank, to the extent required above, the assignee shall have, to the
extent of such assignment (unless otherwise provided in such assignment with the
consent of the Company, the Agent and the Issuing Bank), the obligations, rights
and benefits of a Bank hereunder holding the Revolving Loan Commitment(s),
Loans, Acceptances and, if applicable, Letter of Credit Interest (or portions
thereof) assigned to it (in addition to the Revolving Loan Commitment(s), Loans,
Acceptances and Letter of Credit Interest, if any, theretofore held by such
assignee) and the assigning Bank shall, to the extent of such assignment, be
released from the Revolving Loan Commitment(s) (or portion(s) thereof) so
assigned. Upon each such assignment the assigning Bank shall pay the Agent an
assignment fee of $3,500.

                    (c) A Bank may (without obtaining the consent of the
Company) sell or agree to sell to one or more other Persons a participation in
all or any part of any Loans, Acceptances or Letter of Credit Interest, or in
the Revolving Loan Commitment, in which event each purchaser of a participation
(a “Participant”) shall be entitled to the rights and benefits of the provisions
of Section 8.01(g) hereof with respect to its participation in such Loans,
Acceptances, Letter of Credit Interest and Revolving Loan Commitment as if (and
the Company shall be directly obligated to such Participant under such
provisions as if) such Participant were a “Bank” for purposes of said Section,
but shall not have any other rights or benefits under this Agreement or any Note
or any other Basic Document (the Participant’s rights against such Bank in
respect of such participation to be those set forth in the agreements executed
by such Bank in favor of the Participant).

                    (d) In addition to the assignments and participations
permitted under the foregoing provisions of this Section 11.06, any Bank may
(without notice to the Company, the

-58-

--------------------------------------------------------------------------------



Agent or any other Bank and without payment of any fee) (i) assign and pledge
all or any portion of the Loans, the Acceptances and the Note to any Federal
Reserve Bank as collateral security pursuant to Regulation A and any Operating
Circular issued by such Federal Reserve Bank and (ii) assign all or any portion
of its rights under this Agreement and the Loans, the Acceptances and the Note
to an affiliate. No such assignment shall release the assigning Bank from its
obligations hereunder.

                    (e) A Bank may furnish any information concerning the
Company in the possession of such Bank from time to time to assignees and
participants (including prospective assignees and participants).

                    (f) Anything in this Section 11.06 to the contrary
notwithstanding, no Bank may assign or participate any interest in any Loan,
Acceptance or Reimbursement Obligation held by it hereunder to the Company or
any of its Affiliates or Subsidiaries without the prior consent of each Bank.

                    11.07 Survival. The obligations of the Company under
Sections 5.01, 5.04, 5.05 and 11.03 and the obligations of the Banks under
Section 10.05 hereof shall survive the repayment of the Loans, the Acceptances
and the Reimbursement Obligations and the termination of the Revolving Loan
Commitment. In addition, each representation and warranty made, or deemed to be
made by a notice of any extension of credit (whether by means of a Loan, an
Acceptance or a Letter of Credit), herein or pursuant hereto shall survive the
making of such representation and warranty, and no Bank shall be deemed to have
waived, by reason of making any extension of credit hereunder (whether by means
of a Loan, an Acceptance or a Letter of Credit), any Default that may arise by
reason of such representation or warranty proving to have been false or
misleading, notwithstanding that such Bank or the Agent may have had notice or
knowledge or reason to believe that such representation or warranty was false or
misleading at the time such extension of credit was made.

                    11.08 Captions. The table of contents and captions and
section headings appearing herein are included solely for convenience of
reference and are not intended to affect the interpretation of any provision of
this Agreement.

                    11.09 Counterparts. This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument and any of the parties hereto may execute this Agreement by
signing any such counterpart.

                    11.10 Governing Law; Submission to Jurisdiction. This
Agreement and the Notes shall be governed by, and construed in accordance with,
the law of the State of New York. The Company hereby submits to the nonexclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York state court sitting in New York City for the
purposes of all legal proceedings arising out of or relating to this Agreement
or the transactions contemplated hereby. The Company irrevocably waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of the venue of any such proceeding brought in such
a court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum. The Company hereby further irrevocably
consents to the service of process in any such legal proceedings in said courts

-59-

--------------------------------------------------------------------------------



by the mailing thereof by the Agent or any Bank by registered or certified mail,
postage prepaid, at its address set forth beneath its signature hereto.

                    11.11 Waiver of Jury Trial. EACH OF THE COMPANY, THE AGENT
AND THE BANKS HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

                    11.12 Effect of Amendment and Restatement of the Existing
Credit Agreement. On the Amendment Effective Date, the Existing Credit Agreement
shall be amended and restated in its entirety. The parties hereto acknowledge
and agree that (a) this Agreement and the other Basic Documents, whether
executed and delivered in connection herewith or otherwise, do not constitute a
novation or termination of the “Loans”, “Acceptances” or “Letters of Credit” (as
defined in the Existing Credit Agreement) under the Existing Credit Agreement as
in effect prior to the Amendment Effective Date and which remain outstanding,
(b) the “Loans”, “Acceptances” or “Letters of Credit” are in all respects
continuing (as amended and restated hereby and which are hereinafter subject to
the terms herein) and (c) the Liens and security interests as granted under the
applicable Basic Documents securing payment of such “Loans”, “Acceptances” and
“Letters of Credit” are in all respects continuing and in full force and effect.

-60-

--------------------------------------------------------------------------------



                    IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be duly executed and delivered as of the day and year first above
written.

 

 

 

 

EMPIRE RESOURCES, INC.

 

 

 

 

 

By:

 /s/ Sandra R. Kahn

 

 

 

--------------------------------------------------------------------------------

 

 

 

Title: Vice President

 

 

 

Address for Notices:

 

 

Empire Resources, Inc.

 

 

One Parker Plaza

 

 

Fort Lee, New Jersey 07024

 

 

 

Attention: Ms. Sandra R. Kahn

 

 

 

Facsimile No.: (201) 944-2226

 

 

 

Telephone No.: (201) 944-2200

-61-

--------------------------------------------------------------------------------



 

 

 

 

 

 

BANKS



Commitment

 

JPMORGAN CHASE BANK, N.A.

--------------------------------------------------------------------------------

 

 

$50,000,000

 

 

 

 

 

 

 

 

By:

 /s/ Thomas S. Drake

 

 

--------------------------------------------------------------------------------

 

 

Thomas S. Drake

 

 

Vice President

 

 

 

Lending Office for all Loans:

 

 

JPMorgan Chase Bank, N.A.

 

 

270 Park Avenue

 

 

New York, New York 10017

 

 

 

Address for Notices:

 

 

JPMorgan Chase Bank, N.A.

 

 

1166 Avenue of the Americas, 21st Floor

 

 

New York, New York 10036

 

 

 

Attention: Mr. Thomas S. Drake

 

 

 

Facsimile No.: (212) 899-2911

 

 

 

Telephone No.: (212) 899-1379

 

 

 

Email: thomas.s.drake@chase.com

-62-

--------------------------------------------------------------------------------



 

 

 

 

 

 

BANKS



 

Commitment

 

BROWN BROTHERS HARRIMAN & CO.

 

--------------------------------------------------------------------------------

 

 

 

$15,000,000

 

 

 

 

 

 

 

 

By:

 /s/ Michael L. Vellucci

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: Michael L. Vellucci

 

 

 

Title: Vice President

 

 

 

 

 

Lending Office for all Loans:

 

 

140 Broadway

 

 

New York, NY 10005

 

 

 

 

 

Address for Notices:

 

 

140 Broadway

 

 

New York, NY 10005

 

 

 

 

 

Attention: Michael Vellucci

 

 

 

 

 

Facsimile No.: 212-493-8998

 

 

 

 

 

Telephone No.: 212-493-8538

 

 

 

 

 

Email: michael.vellucci@bbh.com

 

-63-

--------------------------------------------------------------------------------




 

 

 

 

BANKS

 

 

Commitment

CITICORP USA, INC.

--------------------------------------------------------------------------------

 

 

$35,000,000

 

 

 

 

 

 

By:

/s/ Pamela M. Frederick

 

 

--------------------------------------------------------------------------------

 

 

Name: Pamela M. Frederick

 

 

Title: Vice President

 

 

 

Lending Office for all Loans:
153 E. 53rd Street, 18th Floor
New York, NY 10022

Address for Notices:
153 E. 53rd Street, 18th Floor
New York, NY 10022

Attention: Pamela M. Frederick

Facsimile No.: 212-793-4813

Telephone No.: 212-559-2372

Email: pamela.frederick@citigroup.com

-64-

--------------------------------------------------------------------------------



 

 

 

 

BANKS

 

 

Commitment

--------------------------------------------------------------------------------

$35,000,000

COOPERATIEVE CENTRALE RAIFFEISEN BOERENLEENBANK B.A., “RABOBANK INTERNATIONAL”,
NEW YORK BRANCH

 

 

 

 

By:

/s/ Eva Rushkevich

 

 

--------------------------------------------------------------------------------

 

 

Name: Eva Rushkevich

 

 

Title: Executive Director

 

 

 

 

By:

/s/ Rebecca O. Morrow

 

 

--------------------------------------------------------------------------------

 

 

Name: Rebecca O. Morrow

 

 

Title: Executive Director

 

 

 

Lending Office for all Loans:
245 Park Avenue
New York, NY 10167

Address for Notices:
245 Park Avenue
New York, NY 10167

Attention: Eva Rushkevich

Facsimile No.: 212-916-3731

Telephone No.: 212-916-3711

Email: eva.rushkevich@rabobank.com

-65-

--------------------------------------------------------------------------------




 

 

 

 

BANKS

 

 

 

Commitment

FORTIS CAPITAL CORP.

--------------------------------------------------------------------------------

 

 

$15,000,000

 

 

 

 

 

 

By: 

/s/ Kimberly Oates

 

 

--------------------------------------------------------------------------------

 

 

Name: Kimberly Oates

 

 

Title: Vice President

 

 

 

 

By:

/s/ Ted Aldrich

 

 

--------------------------------------------------------------------------------

 

 

Name: Ted Aldrich

 

 

Title: Director

 

 

 

 

Lending Office for all Loans:

 

520 Madison Avenue

 

New York, NY 10022

 

 

 

 

Address for Notices:

 

520 Madison Avenue

 

New York, NY 10022

 

 

 

 

Attention: Kimberly Oates

 

 

 

 

Facsimile No.: 212-340-5340

 

 

 

 

Telephone No.: 212-340-5349

 

 

 

 

Email: kimberly.oates@us.fortis.com

-66-

--------------------------------------------------------------------------------



 

 

 

 

JPMORGAN CHASE BANK, N.A., as Agent and
as the Swing Line Bank

 

 

 

 

By: 

/s/ Thomas S. Drake

 

 

--------------------------------------------------------------------------------

 

 

Thomas S. Drake

 

 

Vice President

 

 

 

 

Address for Notices:

 

 

JPMorgan Chase Bank, N.A.

 

 

1166 Avenue of the Americas, 21st Floor

 

 

New York, New York 10036

 

 

 

 

Attention: Mr. Thomas S. Drake

 

 

 

 

Facsimile No.: (212) 899-2911

 

 

 

 

Telephone No.: (212) 899-1379

 

 

 

 

Email: thomas.s.drake@chase.com

-67-

--------------------------------------------------------------------------------